Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 1 of 243




                        EXHIBIT A
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 2 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 3 of 243




                        EXHIBIT B
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 4 of 243




  1                     UNITED STATES DISTRICT COURT
  2                  NORTHERN DISTRICT OF CALIFORNIA
  3       Before The Honorable Jacqueline Scott Corley, Judge
  4

  5 PLANET AID, INC., et al.,       )
                                    )
  6             Plaintiffs,         )
                                    )
  7   vs.                           )     No. C 17-03695-MMC
                                    )
  8   REVEAL, CENTER FOR            )
      INVESTIGATIVE REPORTING,      )
  9   et al.,                       )
                                    )
 10             Defendants.         )
      ______________________________)
 11
                                       San Francisco, California
 12                                    Friday, November 9, 2018
 13
       TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND
 14                RECORDING 1:37 - 3:41 = 124 MINUTES
 15 APPEARANCES:

 16 For Plaintiffs:
                                       Nelson, Mullins, Riley &
 17                                      Scarborough, LLP
                                       101 Constitution Avenue NW
 18                                    Suite 900
                                       Washington, D.C. 20001
 19                              BY:   SAMUEL ROSENTHAL, ESQ.
 20 For Defendants:
                                       Davis, Wright, Tremaine, LLP
 21                                    1201 Third Avenue
                                       Suite 2200
 22                                    Seattle, Washington 98101
                                 BY:   AMBIKA K. DORAN, ESQ.
 23

 24

 25                (APPEARANCES CONTINUED ON NEXT PAGE)




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 5 of 243



                                                                               2
  1 APPEARANCES:    (Cont'd.)
  2 For Defendants:
                                       Davis, Wright, Tremaine, LLP
  3                                    505 Montgomery Street
                                       Suite 800
  4                                    San Francisco, California
                                         94111
  5                              BY:   THOMAS R. BURKE, ESQ.
  6
      Transcribed by:                  Echo Reporting, Inc.
  7                                    Contracted Court Reporter/
                                       Transcriber
  8                                    echoreporting@yahoo.com
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 6 of 243



                                                                           27
  1 that was false and he also had been fired for trying to

  2 steal money.    He was involved in a big fraud.        Presumably,
  3 there's a document there where the editors are saying

  4 "Should we really be using this guy?"        It's not in that
  5 line.    It's not in the draft.      It's not in the script.       It's
  6 not in an email concerning them.        It's simply an email
  7 concerning is this guy reliable or not, and there's a number

  8 of characters who are like that.

  9         We do see -- you've already gotten earlier some
 10 documents that talk about sources.        Again, no script, no
 11 outline, no draft, but very very valuable and very very

 12 helpful.

 13              THE COURT:   Okay.    So now we're talking really
 14 about emails?

 15              MR. ROSENTHAL:   We're talking about emails or it
 16 could be a correspondence.        It could be notes.    It could be
 17 a memo of a conversation.      It could be a memo from an editor
 18 to a reporter.

 19              THE COURT:   Okay.    And are there particular
 20 sources in particular?

 21              MR. ROSENTHAL:   Yes.    Your Honor, there are 15
 22 sources that we had identified.        And, actually, I can even
 23 drop one into a lower level, Inosin Chitozi (phonetic), who

 24 I think is marginally relevant, and I don't know why they

 25 submitted a declaration, but those are the individuals.




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 7 of 243



                                                                            28
  1 Those are ones that submitted declarations.

  2             THE COURT:    In the case?
  3             MR. ROSENTHAL:    In the case.
  4             THE COURT:    Yeah.   Okay.    So what about that?
  5             MS. DORAN:    It's not -- it's not clear to me
  6 exactly what that request is for.         Is it any document that
  7 mentions a name of one of these people or is it

  8 communications about the reliability and credibility of a

  9 particular source?

 10             THE COURT:    Well, it probably is the former,
 11 right, because they don't want you --

 12             MS. DORAN:    Deciding.
 13             THE COURT:    -- deciding if it goes to the
 14 credibility or not.

 15             MS. DORAN:    I think, you know, part of the problem
 16 in looking at this the way that we are is that we are

 17 talking about it in sort of a piecemeal way.         And the
 18 reality is is that this was a very long investigation.             It
 19 generated tons of documents, tons of recordings.          We have
 20 offered to produce quite a bit of information, and, you

 21 know, if we -- we'll go through this I know, you know, one

 22 by one, but we're going to get to a point where you're

 23 chipping away -- chipping away to the point that he has

 24 every -- they have all of our documents, and that's --

 25 again, that's incredibly burdensome for us to produce, and a




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 8 of 243



                                                                           29
  1 lot of it's privileged.      Some things he's asking --
  2             THE COURT:    Well, we'll deal with privilege, and I
  3 understand it's burdensome, and --

  4             MS. DORAN:    Yeah.
  5             THE COURT:    -- and that may be the case.       The
  6 question is you submitted declarations from all these

  7 people.    I don't know how you could then withhold --
  8             MS. DORAN:    Well, we produced recordings with --
  9 or notes with all of those sources -- I mean, all of

 10 those --

 11             THE COURT:    Right.   But a lot of it is -- and you
 12 said, well, it's not really about actual knowledge, but then

 13 I read your anti-SLAPP motion in which the first argument

 14 was actual knowledge.

 15             MS. DORAN:    Yeah.
 16             THE COURT:    So you put your state of mind at issue
 17 in the motion.     Now, I was going to say if you want to
 18 withdraw that argument from the anti-SLAPP motion, then I

 19 think that would narrow it considerably.

 20             MS. DORAN:    I don't think that's something that
 21 we're prepared to do.

 22             THE COURT:    I get it.   So then I think -- then --
 23 then you've essentially made the anti-SLAPP motion the case,

 24 to a large extent the whole case.        You've really truncated
 25 it and moved it up, and so there's a lot of discovery that




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 9 of 243



                                                                           30
  1 has to -- I mean, you did it.       You made that choice.        That's
  2 okay, but then that's more discovery than you might

  3 otherwise get on an anti-SLAPP motion because the actual

  4 malice is what really opens it up.

  5             MS. DORAN:    And that's why we didn't say "No,
  6 we're not giving you any discovery."

  7             THE COURT:    No, and why you decided to do on the
  8 retraction, because that goes to -- it doesn't go to

  9 falsity, but it goes to actual knowledge, right?

 10             MS. DORAN:    Right.
 11             THE COURT:    So now he's saying "So I want your
 12 emails, your notes, anything about those 15 sources who

 13 submitted declarations."

 14             MS. DORAN:    I think, you know, we can go back and
 15 see what we have.

 16             THE COURT:    Okay.
 17             MS. DORAN:    I can tell you I have a -- not right
 18 in front of me, but I do have a list.        You know, he's made
 19 the comments about not sharing the hit list, but the -- the

 20 documents that I'm telling you that we have, the 150,000,

 21 that is after the search terms were run, search terms that

 22 we picked and search terms that he added.

 23             THE COURT:    Yes.
 24             MS. DORAN:    So it's -- it's -- I'd like to go back
 25 and see the volume, for example, of like a particular




                                                        Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 10 of 243



                                                                            31
  1 source's name before making a commitment, unless, of course,

  2 you order us to do it regardless, in the sense that, you

  3 know, if there are -- if there's a common name, for example,

  4 among these sources.

  5             THE COURT:    Well, sure, there might have been a --
  6 you don't need to come back to me.          You can come back to Mr.
  7 Rosenthal and just say, "Look, if we do it, we get all these

  8 other people who aren't them."        He doesn't want those.
  9             MS. DORAN:    Okay.    But --
 10             THE COURT:    He wants that particular -- documents
 11 as to that particular person.

 12             MS. DORAN:    And --
 13             THE COURT:    There may be ways you could work out
 14 the search terms or something.

 15             MR. ROSENTHAL:     Your Honor, I've said from the
 16 beginning -- and she's absolutely right -- it's a hit list.

 17 If Nikki Luca (phonetic) is such a common name that you have

 18 10,000 documents, we'll talk about that, or Chitozi.

 19             THE COURT:    You're saying that you know they
 20 won't.

 21             MR. ROSENTHAL:     They won't.     That's why it's not
 22 burdensome, your Honor.

 23             MS. DORAN:    So that sounds perfectly reasonable,
 24 but let me just give you an example of what's happened so

 25 far.




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 11 of 243



                                                                            36
  1 there's no other recording.       We take it from counsel's
  2 representation that there's no follow-up recordings or

  3 others that they're withholding.        It appears that something
  4 wasn't recorded, but if they say it wasn't recorded, it

  5 wasn't recorded.

  6         So we're okay on that.    We have not received any notice
  7 whatsoever except for attached to the Matt Smith declaration

  8 that was recently filed, and so the notes would be very

  9 important to us.

 10              THE COURT:   And, Ms. Doran, you're shaking your
 11 head.

 12              MS. DORAN:   Well --
 13              THE COURT:   You're producing the notes?
 14              MS. DORAN:   Yes.
 15              THE COURT:   Okay.
 16              MR. ROSENTHAL:    When we get to outlines, drafts
 17 and scripts and documents concerning it, I think I've

 18 outlined there are lots of documents.         In the core group is
 19 about 15 people.     I think it's exactly 15 people.         There's
 20 one we could even take off the list if we can get a

 21 representation from counsel that he knows nothing about the

 22 USDA, and that's Inosin Chitozi.        He -- he stopped working
 23 for DAPP Malawi, which, as you know, is a subcontractor of

 24 Planet Aid, five years before the USDA program.           If they
 25 tell us they have nothing for Mr. Chitozi relating to the




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 12 of 243



                                                                            37
  1 USDA program, well, now we're down to 14.

  2             MS. DORAN:    We're not going to make that
  3 representation.

  4             THE COURT:    Okay.
  5             MR. ROSENTHAL:     Then give us everything relating
  6 to the USDA program.      When --
  7             THE COURT:    Mr. --
  8             MS. DORAN:    Whoa --
  9             THE COURT:    Mr. -- Mr. Chitozi --
 10             MS. DORAN:    Chitozi.
 11             MR. ROSENTHAL:     Chitozi.
 12             THE COURT:    -- Chitozi.     That's what we're doing
 13 now.    We're taking it one by one.       Okay.   All right.      So --
 14             MR. ROSENTHAL:     But I will say we have a lot of
 15 recordings that they produced to us, and we're not looking a

 16 gift horse in the mouth, but there's a huge number that have

 17 nothing to do with the USDA program.         For example, they've
 18 given us 21 that post-date the two articles that they've

 19 said it should be limited to and 54 that have nothing to do

 20 with the USDA program whatsoever, 19 from somebody in

 21 Denmark who left working for any -- anything relating to the

 22 teacher's group, 20 or 30 years ago.

 23        So if they could focus on the material that's related
 24 to the USDA as a priority, we would very much appreciate it.

 25 I'm sure it took them a long time to go through literally 19




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 13 of 243



                                                                            38
  1 tapes of Britta Yunga (phonetic), but it truly was

  2 irrelevant to the case.       Yes, she was someone who was quoted
  3 but had nothing to do with the USDA.         That's what our case
  4 is about.    So I'd ask them to focus up front on the material
  5 that's USDA related.

  6             MS. DORAN:    Well --
  7             THE COURT:    No, go --
  8             MS. DORAN:    No, go ahead.
  9             THE COURT:    Well --
 10             MS. DORAN:    I interrupted you.     I didn't mean to.
 11             THE COURT:    No, no, no, but I mean, do you have a
 12 response to that?

 13             MS. DORAN:    Yeah, I do, which is that we are --
 14 we're operating on the scope of the complaint, not the scope

 15 of what's being told to us right now, and --

 16             THE COURT:    Okay.     No, no, no, but now I think
 17 we're just talking about priority.

 18             MS. DORAN:    Yes.
 19             THE COURT:    And -- and what you're saying is what
 20 you're really interested in is the USDA program and really

 21 the allegation that they stole money?

 22             MS. DORAN:    Yes.    That -- that is the defamation
 23 is that they stole money from the USDA program, and that's

 24 really what our focus is.        And -- and while I understand Ms.
 25 Doran to be saying that's the focus of the complaint, the




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 14 of 243



                                                                              39
  1 focus of the complaint is on the USDA program and theft of

  2 that.    And so that's -- that's really what we are looking
  3 for.

  4              THE COURT:   I mean, even the four -- in your --
  5 your SLAPP motion -- anti-SLAPP motion, you -- you identify

  6 four sort of areas.

  7              MS. DORAN:   Premises --
  8              THE COURT:   Those are all related to that premise.
  9              MS. DORAN:   Well, they -- they roll up to, you
 10 know, that conclusion.

 11              THE COURT:   Right.
 12              MS. DORAN:   But they are -- I mean, what I -- what
 13 I hear -- I mean, saying anything that relates to the USDA,

 14 if they're going to include all of those premises, those

 15 four, you know, sets of facts, then we're talking about,

 16 again, the entire thing.

 17              THE COURT:   The whole thing.     Yeah.
 18              MR. ROSENTHAL:    When we talk about outlines,
 19 drafts and scripts, they have asked to limit it to the first

 20 two publications, one in March of 2016 in the form of a

 21 radio podcast, and the second was a written article in May

 22 of 2016.

 23         So they don't want to produce any scripts, any
 24 articles, any drafts or emails after that, although --

 25              THE COURT:   So but that -- we'll go through that.




                                                           Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 15 of 243



                                                                            74
  1             THE COURT:    Paragraph?
  2             MR. ROSENTHAL:     Oh, if I may.
  3             THE COURT:    Sure.
  4             MR. BURKE:    This is the first amended, Judge, not
  5 the original.

  6             MR. ROSENTHAL:     No, no, it's in the original.
  7             MS. DORAN:    Well --
  8             THE COURT:    Yeah, it would have to be the
  9 original, right?

 10             MR. ROSENTHAL:     And I -- your Honor, I apologize.
 11 I did not bring the original complaint.

 12             THE COURT:    That's okay.
 13             MR. ROSENTHAL:     But it very definitely said the
 14 allegation was false and the money ended up in Marco

 15 Zavilla's account.      And I think if -- if we wanted to kind
 16 of streamline the discovery process, I would be happy to go

 17 through the complaint and identify those which I think put

 18 them on notice and therefore an obligation to -- to do some

 19 truly thorough fact checking.

 20             MS. DORAN:    I don't -- I mean, one issue is that I
 21 don't know how we would look for things that -- I mean, we

 22 -- we've already talked about producing for the sources that

 23 we've -- you know, the Court has already said "I want you to

 24 go back and" --

 25             THE COURT:    Is he one of the 15 sources?




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 16 of 243



                                                                            75
  1             MS. DORAN:    He is.
  2             THE COURT:    So that you're already going to get --
  3             MS. DORAN:    I'm pretty sure he is, right?         He's
  4 one of those 14 people?

  5             MR. ROSENTHAL:     He is.   He is.
  6             THE COURT:    So you're already going to get any
  7 emails, notes, or whatever regarding him.         So that would --
  8 that would sweep that up.

  9             MR. ROSENTHAL:     If your Honor's ruled in favor of
 10 me getting all the documents relating to the 15, then, yes,

 11 I agree.

 12             THE COURT:    Yeah.    Okay.
 13             MR. ROSENTHAL:     And I can go through the complaint
 14 and see if there's anything that would not be in competition

 15 with the 15, but I think there aren't.         I think that would
 16 actually --

 17             THE COURT:    Okay.    So I think it's already taken
 18 care of.    And, again, I think it goes to that if you wanted
 19 to withdraw the actual malice, but I mean, I've done these

 20 before where I brought the SLAPP motion and we -- we -- it

 21 was strictly, you know --

 22             MS. DORAN:    Yeah.
 23             THE COURT:    -- reporter's privilege or --
 24             MR. BURKE:    You know, another compromise, your
 25 Honor, is if Plaintiffs' complaint is now just about the




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 17 of 243



                                                                            76
  1 USDA, everything else is out, and you want to focus only on

  2 producing documents that have to do with the USDA.            That's
  3 another way to go about this too because counsel has

  4 represented in court that --

  5             MR. ROSENTHAL:     Well, let me --
  6             MR. BURKE:    -- his lawsuit, which was spanning 90
  7 pages and 80 statements, the amended complaint was equally

  8 broad, is just about the USDA.        This is startling headline
  9 news to us, and if we want to just narrow this down to USDA

 10 related documents in that statement as opposed to the 79

 11 other statements, this would be a much shorter process, far

 12 less discovery, and a very tiny SLAPP motion.

 13             MR. ROSENTHAL:     So let me say it shouldn't come as
 14 headline news because I put it in the -- one of the letters

 15 that we were not asking for all this other stuff about cults

 16 and, you know, all this other, you know, material.            But I've
 17 offered to counsel, and they are considering it, going back

 18 and trying to streamline the complaint and picking out one

 19 defamatory sentence from each of the categories, and they

 20 said they would consider it.       I'm happy to do that as long
 21 as they don't come back and say "Now you owe us fees for" --

 22             MS. DORAN:    I don't -- it's not reasonable to ask
 23 us to give up our fees if you're going to take allegations

 24 out of your complaint that you allege were defamatory.              But,
 25 setting that aside, even if you go and take one statement




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 18 of 243



                                                                            77
  1 from every category, you're still going to go well beyond

  2 the USDA investigation.       So, I mean, you know, we had talked
  3 about this and about what you -- your clients are really

  4 upset about, and this is one of the things, and if it's the

  5 only thing, then, again, it would be easy to streamline this

  6 entire process.

  7              THE COURT:   Okay.   But if you want him to do that
  8 -- to be fair to him, if you want the Plaintiffs to do that,

  9 to narrow it to the discovery, then it's perfectly fair to

 10 say that you're not -- they're not going to ask for your

 11 fees on the other because basically it's a matter of

 12 compromise in order to narrow it for you and to streamline

 13 the case.    That's not an unfair -- and if I were sitting
 14 here being your settlement attorney, I'd be -- I mean, you

 15 know that.     Anyway, in any event, so but I'm not going to
 16 get involved in that.      I think you're all here and you
 17 should continue the discussion, but I have -- we have a

 18 motion that's sitting in front of me.         That's certainly --
 19 my goodness, Judge Chesney would love you all if you could

 20 do that, right?     And you'll get a more reasoned -- you'll
 21 get a better decision.      You'll get something that every --
 22 you know, that makes more sense if you could really focus on

 23 that.    So I would encourage you to figure out if you can do
 24 that, and if you want some help in doing that, I could refer

 25 -- you know, talk to Judge Chesney, get a referral on help.




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 19 of 243



                                                                            78
  1 But, on the other hand, I know that Plaintiffs are concerned

  2 too about timing.      So none of this is going to keep moving
  3 on parallel track, but we should really think about it.              It
  4 enables everyone's presentation of the case to be so much

  5 more understandable the more narrow it is.

  6              MR. ROSENTHAL:    I'm happy to, as I said, limit it
  7 to the USDA and, two, limit it to the first two articles, as

  8 long as they don't come back as they have and say we've got

  9 all these other things.       And if their answer is, "Well, we
 10 had to because it's in the complaint," I'm happy to deal

 11 with that.     Happy to work out some --
 12              THE COURT:   Okay.   Well, I suggest you guys talk
 13 because --

 14              MS. DORAN:   Okay.
 15              THE COURT:   And it may be that you can get back
 16 your fees if you win in the end, but in the meantime, it

 17 will save you fees, right, for your client.          So you may want
 18 to think about that.

 19              MS. DORAN:   Fees that we think we're ultimately
 20 entitled to.

 21              MR. ROSENTHAL:    So there's one -- there's one
 22 category --

 23              THE COURT:   It's just a matter of -- it's
 24 compromise.

 25              MS. DORAN:   I understand.




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 20 of 243



                                                                            79
  1              THE COURT:   It's a compromise.
  2              MS. DORAN:   Understood.
  3              THE COURT:   Yeah.
  4              MR. ROSENTHAL:    There's one category that may not
  5 be included within the 15, and that is the statement that

  6 everybody was forced to make kickbacks 20 to 100 percent of

  7 their salary.     What happened was -- and I think Ms. Doran
  8 said "We told Mr. Rosenthal who the 12 people are."            They
  9 did in the context of a settlement conference, and so I -- I

 10 haven't used that unless they tell me it's perfectly okay to

 11 do that.

 12              MS. DORAN:   I have -- I have put it in a --
 13              THE COURT:   Oh, that's right.     You already saw
 14 Judge Ryu.

 15              MS. DORAN:   Yes, but Judge Kim.
 16              THE COURT:   Oh, Judge Kim.     You   could easily --
 17 if you want help with sort of the -- not a settlement, but

 18 narrowing the case, just call her up.         She'd be happy to see
 19 you.

 20              MR. ROSENTHAL:    I would be perfectly happy to do
 21 that.    But -- but when it comes to the 12 employees -- this
 22 goes to our stipulation.       It's not just confidential sources
 23 -- we need to know what they are relying on when they

 24 generically refer to people, and some of them may not be

 25 within the 15.     Like, for example, 12 people gave 20 percent




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 21 of 243



                                                                          116
  1 now understand that argument, which is it goes to actual

  2 malice, which is if there was something in particular that

  3 you identified as being false and you want to know what did

  4 you do, if anything, in response to being told that that's

  5 false.    It's the same as their retraction request I think.
  6             MR. ROSENTHAL:     And one thing, in terms of their
  7 entire search, I would again ask if they could give me a hit

  8 list, I would appreciate it, but there is one word that

  9 stands out that I don't think they wanted to include, and

 10 that is the word "cult," because they call their stories

 11 "The Cults."     So I don't know what the reluctance is to
 12 putting in that search term.         They haven't told me how many
 13 document it produces, but --

 14             THE COURT:    You don't mean cult by itself.
 15             MS. DORAN:    Yes, he does.
 16             MR. ROSENTHAL:     That's how they phrased -- the re
 17 line --

 18             THE COURT:    Well, cult -- cult and Planet Aid.
 19             MR. ROSENTHAL:     No.    They often said "The Cults."
 20 That's how they called the story they were working on.

 21             THE COURT:    Right, right, right, but you mean
 22 their entire -- everything that they have, just put in the

 23 word "cult"?

 24             MR. ROSENTHAL:     I don't know how much they're
 25 going to get.




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 22 of 243



                                                                          118
  1 documents or something else, right?        Because --
  2             MR. ROSENTHAL:     And it's the right time period and
  3 it's an email from Matt Smith to -- to an editor or --

  4             THE COURT:    Well, that's limiting it then.
  5             MR. ROSENTHAL:     But they can look at the
  6 documents, and they can --

  7             THE COURT:    Well, if you want them to look at just
  8 Matt Smith's emails for the word "cult", maybe that's

  9 something they can do.

 10             MR. ROSENTHAL:     What about just looking for "cult"
 11 and seeing how burdensome is it?

 12             THE COURT:    But looking where?     Looking
 13 everywhere?

 14             MR. ROSENTHAL:     No, no, no.    I think we have a
 15 time period, and I don't know whether they're working on

 16 another article.     If Ms. Doran is going to tell me they've
 17 already done it and she has a number, I'm glad to hear it.

 18             MS. DORAN:    I don't know that I do.
 19             MR. ROSENTHAL:     Oh, okay.    But how can you argue
 20 burdensome if you won't say what the burden is?

 21             THE COURT:    Well, the -- well --
 22             MR. ROSENTHAL:     It may be burdensome.      I don't
 23 know.    I haven't been told it is, which is why, again, if
 24 you give me a hit list, I'm happy to go through it with you

 25 and try and narrow it.




                                                         Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 23 of 243




                         EXHIBIT C
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 24 of 243


                                                                  Pages 1-21


 1                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2                          SAN FRANCISCO DIVISION

 3

 4   PLANET AID, INC., and        )      Case No.    17-cv-03695-MMC
     LISBETH THOMSEN,             )
 5                                )      Courtroom F, 15th Floor
                 Plaintiffs,      )      San Francisco, California
 6                                )      Thursday, January 17, 2019
          vs.                     )
 7                                )
     REVEAL, CENTER FOR           )
 8   INVESTIGATIVE REPORTING,     )
     MATT SMITH, and AMY WALTERS, )
 9                                )
                 Defendants.      )
10   _____________________________)

11
                      TRANSCRIPT OF DISCOVERY HEARING
12             BEFORE THE HONORABLE JACQUELINE SCOTT CORLEY
                       UNITED STATES MAGISTRATE JUDGE
13
     APPEARANCES:
14
     For Plaintiffs:                 SAMUEL ROSENTHAL, ESQ.
15                                   Nelson Mullins Riley & Scarborough LLP
                                     101 Constitution Avenue, N.W.
16                                   Washington, D.C. 20001
                                     (202) 689-2915
17
     For Defendants:                 ETHAN FORREST, ESQ.
18                                   SIMON J. FRANKEL, ESQ.
                                     ABIGAIL P. BARNES, ESQ.
19                                   Covington @ Burling LLP
                                     One Front Street, 34th and 35th Floors
20                                   San Francisco, California 94111
                                     (415) 591-6000
21
     Transcription Service:          Peggy Schuerger
22                                   Ad Hoc Reporting
                                     2220 Otay Lakes Road, Suite 502-85
23                                   Chula Vista, California 91915
                                     (619) 236-9325
24

25   Proceedings recorded by electronic sound recording; transcript
     produced by transcription service.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 25 of 243


                                                                                   2


 1   SAN FRANCISCO, CALIFORNIA     THURSDAY, JANUARY 17, 2019          2:01 P.M.

 2                                      --oOo--

 3             THE CLERK: Calling Civil Action 17-36960, Planet Aid v.

 4   Reveal.

 5             MR.   ROSENTHAL:         Good   afternoon,    Your   Honor.       Sam

 6   Rosenthal, Nelson Mullins, for the Plaintiffs.

 7             THE COURT:    Good afternoon.

 8             MR.   FORREST:      Good    afternoon,   Your    Honor.       Ethan

 9   Forrest, Covington & Burling, for the Defendants.

10             THE COURT:    Good afternoon, Mr. Forrest.

11             MR. FORREST:     Good afternoon.

12             THE COURT:    And you’re just here to observe?            Okay.

13             MR. FORREST: With me at counsel table are my colleagues

14   Abby Barnes and Simon Frankel.

15             THE COURT:       Okay.     All right.        So are we all here

16   because there were depos now or --

17             MR. ROSENTHAL:      No.

18             THE COURT:    Oh.

19             MR. ROSENTHAL:       We’re here on a status conference.

20   There is one issue that we both agree that we wanted to get some

21   guidance --

22             THE COURT:    Oh, okay.

23             MR. ROSENTHAL:       -- to see how Your Honor wanted to

24   handle it.

25             THE COURT:    I just meant because you’re here in person
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 26 of 243


                                                                                    3


 1   as opposed to by phone.          That’s all.

 2                MR. ROSENTHAL:       Well, because we also have a hearing

 3   tomorrow.

 4                THE COURT:    That’s it.     Right.        I just wanted to make

 5   sure you didn’t come just for this.

 6                MR. ROSENTHAL:       Your Honor, as I said last time, any

 7   excuse to come to San Francisco.

 8                THE COURT:     Not right now.        We’re in this big storm.

 9   Anyway, okay.       Go ahead.     Tell me what’s up.

10                MR.    ROSENTHAL:      We   wanted    to    give   you   a   status

11   conference.        There’s several issues that we just wanted to tell

12   you where we are on those and get your guidance on how to proceed.

13                THE COURT:    Okay.

14                MR. ROSENTHAL: One issue that I raised prematurely last

15   time, you said talk to opposing counsel, see if you can come to an

16   agreement.      We have not been able to.               And that relates to

17   redactions on the transcript of Harrison Longwe.

18                THE COURT:    Okay.

19                MR. ROSENTHAL:        We can address that here.              It’s a

20   discreet issue.       I think it’s an up or a down issue.         We can do it

21   by letter.    But I can also give Your Honor the transcript and give

22   you an idea of what that issue is and you may be able to either

23   resolve it now or give us some guidance how you’d like to resolve

24   it.

25                THE COURT:    All right.    Mr. Forrest, how would you like
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 27 of 243


                                                                                         4


 1   to proceed?

 2                  MR. FORREST:         Your Honor, we think it’s premature at

 3   this point. This relates to a qualified privilege that Your Honor

 4   said at the November hearing is not likely to be resolvable until

 5   the Plaintiffs have more discovery.

 6           In     this     case,     with    the     transcript    of    Mr.    Longwe’s

 7   conversation,         we    have    stood       on   the   unpublished      editorial

 8   objection; namely, I reviewed the material that’s redacted from

 9   that and established that it’s not related to or it was never

10   published       as    far    as   the    actual      articles   in   this   case   are

11   concerned. And so we don’t think that the Plaintiffs are entitled

12   to it, nor do we think that they can pierce the privilege at this

13   point, in particular because, as Your Honor noted in November,

14   they haven’t finished the main part of the discovery process. And

15   even more particularly, we’re currently reviewing a trunk of

16   documents, several thousand pages, specifically concerning Mr.

17   Longwe.         We’re about a week away from producing those, but

18   Plaintiffs don’t have that yet, and we don’t see in particular as

19   to a transcript of an interview with Mr. Longwe how Plaintiffs

20   could        possibly      pierce   the     qualified      unpublished      editorial

21   privilege at this time.

22                  MR. ROSENTHAL:        Your Honor, one way we could do that is

23   by arguing -- and I think successfully -- they haven’t sustained

24   their burden.         And it is their burden when they assert privilege.

25   The only thing they’ve done is to redact the portion that says UE.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 28 of 243


                                                                                      5


 1   That’s it.      I’ve asked, for example, does it relate to Planet Aid?

 2   Does it relate to DAPP?          Does it relate to the USDA?            And they

 3   won’t say anything.

 4           And so I think it’s quite easily resolved by saying they had

 5   the burden of sustaining the privilege and they didn’t do it.

 6           Now,   in   this    particular     case,   the    transcripts    of    the

 7   interview for Mr. Longwe have been completely produced.                  There’s

 8   nothing more to produce.         What we have is a call that occurs after

 9   the lawsuit was filed.         This call was in October -- October 20th,

10   2016.     The lawsuit was filed in August.

11           What happens is Mr. Matt Smith, the Defendant, calls up

12   Harrison Longwe to bolster him.            He says, "I was just telling you

13   where things stood with the fact we’ve been sued and that the

14   attorneys feel pretty comfortable about it."                    That’s why he’s

15   calling -- is to make Mr. Longwe comfortable that even though

16   there’s a lawsuit, don’t worry.            The attorneys feel comfortable.

17           What then follows is the redaction.              There’s no indication

18   that Mr. Smith is talking to Mr. Longwe to get information for a

19   future    article.         There’s   no   indication     that   Mr.   Longwe   has

20   information relating to anything other than the subjects.                  And I

21   noted just now that counsel began to say "not related to" -- and

22   then he caught himself. They haven’t even said this isn’t related

23   to the very subject of this lawsuit.

24           Now, in addition --

25                  THE COURT:    Can I just -- because it -- usually, when I
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 29 of 243


                                                                                   6


 1   -- well, (a), I’ll just tell you, I’m not that familiar -- really

 2   familiar at all -- with the privilege.            So I do feel like I need

 3   some explanation of the privilege, like some cite or whatever

 4   because I haven’t had it come up.

 5        And, two, would the defense have an objection -- often, what

 6   I do is I review things in camera.

 7               MR. FORREST:     No objection to that, Your Honor.

 8               THE COURT:   What about that?

 9               MR. ROSENTHAL:      Well, we appreciate the offer and we

10   think that’s probably a last resort.            The reason that I say it’s

11   a last resort is this case has lots of complexity to it, and there

12   are many things that Your Honor just doesn’t -- it doesn’t click

13   simply   because   you’re    not   aware   of    something   else    that   Mr.

14   Longwe --

15               THE COURT:      That is true.       That is true.       But that’s

16   going to be the case no matter what, no matter at what point I

17   decide whether they -- the privilege has been asserted.                 But I

18   don’t know how there’s any way I could really decide it without --

19   it seems what they’re saying -- and I’m not saying it’s not true,

20   but the characterization is true -- without my having reviewed it.

21        It’s true that -- that is true.            That is true.   But I guess

22   as a long-winded way of saying I think this is going to need to be

23   submitted in a joint letter brief.         I’m just not familiar with the

24   privilege, to be honest.

25               MR. ROSENTHAL:     Both sides are agreeable to that.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 30 of 243


                                                                                 7


 1               THE COURT:   Okay.

 2               MR. ROSENTHAL:     We’ll prepare one of the under-ten-page

 3   letters.

 4               THE COURT:   Sure.

 5               MR. ROSENTHAL:     And we hope it’s not ten pages.

 6               MR. FORREST:     We’ll try to keep it short, Your Honor.

 7               THE COURT:   Yeah.    That’s fine.

 8               MR. FORREST: Is there a deadline when you’d like to see

 9   that?

10               THE COURT:   Well, the deadline is whatever the parties

11   want it to be, given that we’re working on a deadline.             Do we have

12   a deadline for this discovery?

13               MR. ROSENTHAL:     No.

14               THE COURT:   No.

15               MR. ROSENTHAL:     We don’t.

16               THE COURT:     Well, so we should -- we should make a

17   deadline; right?     Otherwise, --

18               MR. ROSENTHAL:       And I will tell Your Honor, to be

19   candid, there are lots of other UE disputes that are going to come

20   up.     This one, though, could clearly be segregated as distinct

21   because the other ones relate to things that may relate to a

22   future publication.

23               THE COURT:   Yeah.

24               MR.   ROSENTHAL:      This   relates   to   one   of    the   key

25   witnesses --
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 31 of 243


                                                                                      8


 1                 THE COURT:      Yeah.

 2                 MR. ROSENTHAL:      -- and the interchange that’s going on

 3   between them.

 4                 THE COURT:      So given, though, as you’re correct that I

 5   don’t have at all the full story, if you want to -- you’re not

 6   limited in the number of attachments you can make.                 For example,

 7   you’re going to want me to read -- and I know it’s already in the

 8   record, but I don’t want to dig through it, so -- the record, I

 9   mean.     So attach the articles.          Right?

10           What you’re going to want me to do, because you’re going to

11   say it’s not related or -- or I don’t even know.                In other words,

12   attach whatever you think I need to review -- both sides -- to the

13   best I can understand the issue.

14                 MR. ROSENTHAL: Okay. The only hesitation I have is the

15   articles, there’s I think almost 20 articles -- there’s 19 or 20

16   articles.       We’re happy to give those to you.

17                 THE COURT:      But isn’t it true, if I recall, that there

18   really    are    two   and    everything    else    is   just   sort   of   mostly

19   repeating what was in the first two?

20                 MR. ROSENTHAL:      No.   And that -- and that’s the second

21   thing I’d like to address today. There are two main publications.

22   There’s a podcast in March of 2016 and there’s an article in May

23   of 2016.      There’s lots of things that come up.

24           For   example,   in    the    transcript    I    gave   you,   there’s   a

25   discussion -- Matt Smith again trying to bolster Harrison, make
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 32 of 243


                                                                          9


 1   him feel good about the lawsuit -- and he says, "Oh, yeah, I spoke

 2   to this Brazilian prosecutor."          That is an entirely separate

 3   article, one that’s published and so I assume they’re not relying

 4   on that.   But there are articles that deal with different things

 5   that come up.    If it were the same articles, I think one would

 6   say, Why are you publishing 20 articles that all just repeat

 7   what’s in the first two?

 8              THE COURT:   Well, let’s do it this way because it will

 9   help you to hear what they say first; right?

10              MR. ROSENTHAL:    Yes.

11              THE COURT:   So I think they should do their portion of

12   the letter brief first because it’s your burden, in any event,

13   isn’t it, Mr. Forrest, to show that the privilege applies?

14              MR. FORREST:     Yes, Your Honor.    And just to be clear,

15   though, are we talking about the UE letter brief or are we talking

16   about Planet’s position that the facts stated in later articles

17   are materially different in the earlier --

18              THE COURT:   No, no, no.     I’m just -- I’m talking about

19   the redaction here of this transcript.         So you should give your

20   portion of the letter brief first to Plaintiff.           Then you can

21   review it and then you’ll have a better understanding of what you

22   want me to understand --

23              MR. ROSENTHAL:    Perfect.

24              THE COURT:     -- to understand their position, right,

25   because you say you’re kind of in the dark now.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 33 of 243


                                                                         10


 1             MR. ROSENTHAL:     Perfect.

 2             THE COURT: The thing about the letter briefs, it brings

 3   everything to a head.

 4             MR. ROSENTHAL:     I think it does.

 5             THE COURT:    So -- but should we set like a schedule for

 6   that?

 7             MR. FORREST:     A schedule for the letter brief?

 8             THE COURT:    Uh-huh -- like when you’re going to provide

 9   them their portion and when he’ll provide you his response and

10   when you file it with the Court.       How much time would you like?

11             MR. FORREST:      I think by next Friday we can get you

12   ours.

13             THE COURT:    That would be the 25th.

14             MR. ROSENTHAL:        I am scheduled to be away the 27th

15   through the 30th.    Could we set it February 7th?

16             THE COURT:    Thursday.

17             MR. ROSENTHAL:        That’s a -- how about the 8th?     How

18   about the 8th?

19             THE COURT:    Friday.

20             MR. ROSENTHAL:     Friday.

21             THE COURT:    So you want two weeks?

22             MR. ROSENTHAL:     If I could.

23             THE COURT:    Is that all right with us?

24             MR. FORREST:     That’s all right with us.

25             THE COURT:    Okay.    The 8th.   And then why don’t you file
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 34 of 243


                                                                               11


 1   it with me by the 15th.

 2              MR. FORREST:     Yes, Your Honor.

 3              THE COURT:     Because essentially we’re doing it actually

 4   kind of on a regular motion schedule.

 5              MR. FORREST:     Okay.

 6              THE COURT:      But you don’t have to do it on pretty

 7   pleading paper.

 8              MR. FORREST:     Okay.

 9              MR. ROSENTHAL:     Okay.   And it’s the same form as before

10   where   once   we   see   each    other’s    side,   we   can   revise   our

11   respective --

12              THE COURT:     Well, he -- they get to revise -- well, what

13   they should do is really -- yeah, they get to revise once they see

14   yours because it’s like a re-plot.          Well, they shouldn’t revise.

15   Probably the best way to do it, to be fair, would be your section

16   you send to them, they send you a response, and then you send in

17   your reply, so leave some space for your reply.

18              MR. FORREST:     Your Honor, I believe the way we did it in

19   the past was that the receiving party actually did get to revise.

20              THE COURT:     Yeah.

21              MR. FORREST:     I believe both sides did so.

22              MR. ROSENTHAL: It gets confusing. I think the reply is

23   better if --

24              THE COURT:     Well, the only problem is they don’t know

25   how much space to reserve or things like that.            But I would say
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 35 of 243


                                                                                12


 1   this:     To the extent whatever you reserve for your reply is not

 2   enough space, just talk to Mr. Rosenthal and he’ll agree that’s

 3   okay.     Whatever.    I just want you guys to be comfortable that

 4   everyone has been heard, but we have to put an end to it and we

 5   don’t do surreplies, so --

 6                 MR. ROSENTHAL:      The next issue that we’ve alluded to

 7   already is the first two articles.           There was a statement that I

 8   made on the record two sessions ago that I think might have been

 9   misperceived or misconstrued.          I did not say that we thought we

10   should be limited to the podcast and the May article.              What I said

11   was this case is about the USDA and if they would limit the -- the

12   issues to what’s really in the case, we could take out some of the

13   allegations and we’ve had some discussions about doing that.

14           We think that the other articles really are in the case.

15   We’ve pled them.      We’ve alleged things from those articles.           And

16   so I just want to correct the record that the Plaintiffs’ position

17   is the other articles are indeed very relevant.              We’re happy to

18   continue talking with defense counsel if there’s an effort to take

19   out redundancies or other issues and thereby narrow discovery.

20   We’re happy to do that.           But our position -- I don’t want the

21   record to be misconstrued as to, yes, we think we’re only entitled

22   to the first two articles, the podcast and the May --

23                 THE COURT:     Okay.

24                 MR. ROSENTHAL:      -- article.   One of the things that you

25   had   asked    was   could   we   identify   things   in   those   additional
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 36 of 243


                                                                            13


 1   articles that we felt was relevant.        And we were talking about

 2   that and we both think it might make sense to do that in writing.

 3   I -- this is one area where I think that defense counsel may be

 4   correct that as we get additional discovery, it becomes clear why

 5   those articles are relevant.      And so I would -- I would be willing

 6   to put that issue off.

 7        And we’ve had some discussions and defense counsel, to their

 8   credit, has said, We are not gonna take the position that if you

 9   prioritize and you put things off, we’re then going to come in and

10   say, Oh, it’s now too burdensome or too cumbersome to go back and

11   do the discovery the right way.      With that agreement, I’m willing

12   to put off the issue of should it be -- should discovery be

13   limited to the first two publications.

14              THE COURT:     All right.      Are you in agreement, Mr.

15   Forrest?

16              MR. FORREST:    Yes, Your Honor.

17              THE COURT:   Okay.    Makes a ton of sense; right?     Because

18   they’re hopeful -- the reason they’re willing to do that, they’re

19   hopeful that once you review that, you won’t need the additional

20   discovery and it’s better for the environment.

21              MR. ROSENTHAL:    And I have my hopes, too.

22              THE COURT:    Yeah.

23              MR. ROSENTHAL: Your Honor, we wanted some guidance from

24   you as to where we are in production.       And I -- and I understand

25   and I feel defense counsel’s pain that they really don’t know what
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 37 of 243


                                                                         14


 1   they’ll have to produce.     But certainly at this point, we can get

 2   some guidance of are we halfway through, are we three quarters of

 3   the way through, is there a million documents to review, are there

 4   a half million?      And I ask virtually every time we’ve had a

 5   session for some guidance because it helps the Court and it helps

 6   the parties to get a sense of when are we gonna be in discovery --

 7   in depositions?    You know, what’s the likelihood that this thing

 8   is gonna come to closure soon?     And I again ask at this hearing if

 9   we can get some guidance from defense counsel as to where we are

10   at least to the document production.

11             MR. FORREST:      Your Honor, as I’ve told Plaintiffs’

12   counsel, part of it will depend on what they ask for next and what

13   they seek in the future.       They might change their minds about

14   certain requests when they see what we provide.         With that said,

15   it typically takes us a couple of weeks to get through issue areas

16   that Plaintiffs have prioritized because we certainly want to get

17   discovery out the door as quickly as possible.       Nobody wants to do

18   this stuff forever.    But we also have obligations to our clients

19   to protect their confidences and their confidential sources and

20   their privileged and protected material which does take several

21   attorneys quite a bit of time to comb through these -- these

22   scripts and drafts and outlines and emails and many thousands of

23   pages.

24        We’re going as quickly as we can, but we don’t think we’ll be

25   done with document review within a couple of months, assuming that
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 38 of 243


                                                                                       15


 1   we continue with the same types of requests.

 2                  THE COURT:      So based on what’s already been requested

 3   and discussed, you believe it will take two more months?

 4                  MR. FORREST:       I think it would take more than two

 5   months, Your Honor, and I would also note that very soon we’re

 6   going     to    be    propounding      our    own   affirmative     discovery     on

 7   Plaintiffs which is going to add some work for both of us, I would

 8   assume.        So we think it would be inappropriate to rush that

 9   procedurally before Plaintiffs have an opportunity to see our

10   discovery and consider where that burden is going to fall on their

11   side.

12                  THE COURT:      Okay.    But why don’t you give me -- we’ve

13   done this before -- sort of just an update on what -- where things

14   are.

15                  MR. FORREST:      Sure, Your Honor.           The next trunk of

16   documents      that    Plaintiffs      have    prioritized    concern      Harrison

17   Longwe, and essentially that would encompass any document that

18   names him or references him or discusses him even without using

19   his name.       We think we have about a week left on that one.

20           We’ve already produced about -- over 20,000 pages of scripts,

21   outlines, documents constituting communications between Matt Smith

22   and    Kandani       Ngwira.     We’re       finished   producing    all    of   the

23   recordings in this case.               We’re reviewing some video and some

24   other multimedia that -- we’re going to finish that as soon as we

25   can.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 39 of 243


                                                                       16


 1        We’ve responded to Plaintiffs’ first interrogatories.        We

 2   have one that Plaintiffs’ counsel and I have discussed that we’re

 3   supplementing in short order.

 4        And I understand that the next category of documents that

 5   Plaintiffs view as a priority -- at least the last time we talked

 6   -- concern a witness call Kris Alonge, and I imagine that will

 7   take another week to two weeks to review.

 8        And after that, I believe we have about 11 more witnesses

 9   that Plaintiffs have described as priorities whose documents we

10   would need to review.    And of course some of those will have been

11   swept up into prior production, so we would think that the sets

12   get successively smaller because documents mention more than one

13   person.    But I don’t have a great sense of exactly how many those

14   all are.

15        And if Plaintiffs say, for example, that they do intend to

16   seek discovery into all of those individual witnesses, I think it

17   would be feasible for us to run a search and get a rough estimate

18   on that.   For example, I don’t know off the top of my head whether

19   it’s two thousand or ten thousand or fifty thousand, but that

20   would inform our calculations.      It would also I think be helpful

21   to get Plaintiffs on the same page as us in terms of what is going

22   to be priorities going forward.

23        And I think that would kind of be the best way for us to hash

24   out a road map for when exactly at least document production is

25   going to be done.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 40 of 243


                                                                            17


 1              MR. ROSENTHAL:    I’m not sure what that means.        Again, I

 2   don’t know whether we’re talking -- I know it’s not less than two

 3   months, but are we talking six months, a year?

 4              THE COURT:   Well, it depends.     It sounds to me like if

 5   there’s going to be additional requests once you review what you

 6   review -- you now have all the scripts; is that right?

 7              MR. ROSENTHAL:    We have -- well --

 8              THE COURT:   All the recordings.

 9              MR. ROSENTHAL:    I believe so.

10              THE COURT:   Yeah.

11              MR. ROSENTHAL:    Okay.   Then we have all the recordings.

12   Yes.

13              THE COURT:    Yeah.    So that’s -- that’s a big start;

14   right?   I mean --

15              MR. ROSENTHAL:    That is a big start.     Yes, it is.

16              THE COURT:    Yeah, yeah.     So, I mean, it seems to me

17   everyone’s working in good faith and --

18              MR. ROSENTHAL:    I don’t -- I’m not disputing that.

19              THE COURT:   When you have big investors, there’s going

20   to be a lot of discovery.

21              MR. ROSENTHAL:     There’s a lot of discovery.         I’m not

22   disputing good faith.     But I will say there are First Amendment

23   reasons of Plaintiffs -- that is, they have a right to get their

24   case heard.    They have a right to be heard in court.            And the

25   longer it takes, the less -- the less those rights are -- are able
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 41 of 243


                                                                          18


 1   to be exercised.

 2             THE COURT:     All right.   Well, you can at any time say,

 3   I have enough and say I have enough; right?         So this is sort of

 4   getting you the discovery.     So, you know --

 5             MR. ROSENTHAL:     Yes, but as -- as we get the material,

 6   it’s certainly material that -- it’s not borderline.        It’s really

 7   stuff that is quite essential.

 8        You know, as far as the -- the issue of interrogatories, if

 9   we do have a dispute -- and I fear we will -- do you want us to

10   again do a letter on that?

11             THE COURT:    Well, I want you to meet and confer, right,

12   and see if you can work it out and not just by email -- at least

13   by telephone, or in personal preferably, but I know that’s not

14   always possible.   And then you can do it by joint letter.        If you

15   -- if it’s just like a small issue that you think speaking to me

16   informally could help the parties decide how to resolve it, you

17   can set up a phone call with Ms. Means and that you would get sort

18   of an informal -- you -- I think you were here, Mr. Rosenthal.

19             MR. ROSENTHAL:     I was.

20             THE COURT:     You heard me say.     But some things that’s

21   not appropriate for and then you should just do a joint letter.

22             MR. ROSENTHAL:      I’m happy to flag the issue with an

23   understanding that neither of us are prepared to argue it but just

24   to inform Your Honor as to what the issue is.      That’s more than --

25             MR. FORREST:    But, Your Honor, to be clear, we have not
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 42 of 243


                                                                                19


 1   discussed what the --

 2              THE COURT:     Yeah, yeah, yeah.           You know, I don’t

 3   actually -- I’ll just tell you.       I have a defendant who’s about to

 4   be sentenced upstairs who is gonna get a sentence of probation

 5   instead of a five-year mandatory minimum because he completed our

 6   Conviction Alternative Program over the past 12 months and really

 7   turned his life around and I would love to -- because I’m one of

 8   the judges for the program.      I would love to get up there and see

 9   that, so --

10              MR.   ROSENTHAL:      Your   Honor,   I   only   have   one   very

11   brief --

12              THE COURT:   Sure.

13              MR. ROSENTHAL:     -- issue and that is there is a third

14   party witness named Kris Alonge.        There is a motion to quash.       And

15   I was just wondering if -- there’s been no decision on it --

16   whether you’re waiting for something from the Plaintiffs.

17              THE COURT:   Yes -- no, I am waiting because, of course,

18   the third party subpoena is only if you need the information

19   because you can’t get what you need from them.

20              MR. ROSENTHAL:     Well, we’ve now put that on the docket

21   for production.

22              THE COURT:   Right.

23              MR. ROSENTHAL:     So --

24              THE COURT:   So that’s what I’m waiting on.

25              MR. ROSENTHAL:     Oh, I see.
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 43 of 243


                                                                          20


 1             THE COURT:     Because under Rule 45, you first need to

 2   seek to get it from the party, right, Defendant.           Once you get

 3   everything from the Defendant, if you think there’s still things

 4   missing, --

 5             MR. ROSENTHAL:     I see.

 6             THE COURT:     -- frankly, you should probably just do a

 7   new subpoena -- is it Mr. or Ms.?

 8             MR. ROSENTHAL:     It’s Ms.

 9             THE COURT:    Ms. -- narrowly because presumably I think

10   it’s even the next person, right, on your priority list?

11             MR. ROSENTHAL:     Yes.

12             THE COURT:    Until the next person, yeah.      So, actually,

13   I’ll probably just terminate it without prejudice.

14             MR. ROSENTHAL:     So you want us to issue a new subpoena

15   to Ms. Alonge?

16             THE COURT:     After you’ve reviewed the documents that

17   they’ve produced.

18             MR. ROSENTHAL:     Okay.

19             THE COURT:    In other words, maybe you won’t need it at

20   all.

21             MR. ROSENTHAL:     Okay.

22             THE COURT: Because you’ll get everything -- you’ll look

23   and you will review production and there’s nothing that she would

24   have that you don’t already have from them.

25             MR. ROSENTHAL:      Well -- all right.      We’ll proceed in
 Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 44 of 243


                                                                       21


 1   that --

 2             THE COURT:      Yeah, yeah.     Because that’s what you’re

 3   required to do anyway in a Rule 45 is first seek it from a party

 4   so we don’t burden the non-parties.

 5             MR. ROSENTHAL:     I don’t think I have anything further.

 6             MR. FORREST:     Nothing else, Your Honor.

 7             THE COURT:    Okay.

 8             MR. FORREST:     Thank you.

 9             THE COURT:    Thank you.

10             MR. ROSENTHAL:     Thank you, Your Honor.

11             MR. FRANKEL:     Thank you, Your Honor.

12        (Proceedings adjourned at 2:24 p.m.)

13

14             I, Peggy Schuerger, certify that the foregoing is a

15   correct transcript from the official electronic sound recording

16   provided to me of the proceedings in the above-entitled matter.

17

18         /S/ Peggy Schuerger                    January 20, 2019
     Signature of Approved Transcriber            Date
19
     Peggy Schuerger
20   Typed or Printed Name
     Ad Hoc Reporting
21   Approved Transcription Provider
     for the U.S. District Court,
22   Northern District of California

23

24

25
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 45 of 243




                         EXHIBIT D
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 46 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 47 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 48 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 49 of 243




                         EXHIBIT E
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 50
                                                                1 ofof12
                                                                       243




By Electronic Service                                                October 24, 2019

Hon. Jacqueline Scott Corley
U.S. District Court for the Northern District of California
450 Golden Gate Ave.
15th Floor
San Francisco, CA 94102


       Re: Planet Aid, Inc. v. Reveal, No. 3:17-cv-03695-MMC

Dear Hon. Corley:

        The parties to the above-captioned case submit this letter brief per the Court’s October 9,
2019 order. Dkt. 234. This letter brief addresses three proposals Defendants have offered to
Plaintiffs, in an effort to focus and expedite discovery for the parties and for the Court. Plaintiffs
have rejected all three, so Defendants respectfully request that the Court assist the parties to
resolve these matters, including entering appropriate orders.

        As a threshold point, as the Court will recall, discovery in this case at this posture is
limited to what is necessary to resolve Defendants’ anti-SLAPP motion (Dkt. 107). See Nov. 9,
2018 Hr’g Tr. at 8:8–9:21. Defendants have in turn served targeted discovery on Plaintiffs, in
January of this year, focusing on issues raised in Defendants’ anti-SLAPP motion. Forrest Decl.
¶ 2. So far, Plaintiffs have produced only (a) what appears to be documents that Plaintiffs or
someone else obtained by submitting a FOIA request to the U.S. Department of Agriculture, and
(b) PDF copies of Planet Aid’s website. Id. ¶ 6. Defendants reserve rights to challenge the
adequacy of Plaintiffs’ discovery responses, so the requests below are designed to focus the
issues for both sides, as opposed to nitpicking through Plaintiffs’ discovery to date. Cf. Jan. 18,
2019 Hr’g. Tr. at 39:15–18 (in which Judge Chesney states, “Nevertheless, your whole point,
[Plaintiffs’ counsel], is everything ought to be a two-way street, except when it’s up to something
that you don’t want to go both ways. And I’m not sure that’s fair either.”). Defendants believe
their requests will expedite this litigation by focusing on the core issues, which the Court has
repeatedly stressed the parties should do.

        As another threshold point, Defendants object to Plaintiffs’ claim that Defendants are
trying to delay discovery to avoid having Mr. Smith and Ms. Walters’ depositions taken.
Defendants have always maintained that those witnesses’ depositions would be both likely and
appropriate in this case—Defendants are not afraid of having their witnesses deposed. But
Plaintiffs should not be allowed to take depositions while simultaneously contending that their
claims are narrower than their complaint alleges. Defendants also submit that, per Judge
Chesney’s suggestion and discussed further below, focusing on Plaintiffs’ public figure status
would substantially narrow the issues for all.
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 51
                                                                2 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 2


        1. Plaintiffs’ public figure status. Defendants ask for the Court, in consultation
with Judge Chesney, to order briefing as to what standard applies to Plaintiffs’ defamation claim
with respect to Defendants’ actions. See Dkt. 107 at 11–19 (discussing this issue). Determining
which standard applies depends on whether Plaintiffs are limited purpose public figures or not.
Specifically, if Plaintiffs are limited purpose public figures, then in order to prevail on their
defamation claims, they must show that Defendants acted with actual malice in reporting about
Plaintiffs—i.e., that Defendants knew the statements they were making were false when the
statements were made, or that Defendants acted with reckless disregard of those statements’
truth or falsity. Reader’s Digest Ass’n v. Super. Ct., 37 Cal. 3d 244, 256 (1983). If Plaintiffs are
private figures, they must prove only that Defendants acted negligently. See New York Times v.
Sullivan, 376 U.S. 254, 287–88 (1964). Given these different burdens, a ruling as to whether
Plaintiffs are limited purpose public figures will significantly focus the scope of the ultimate
dispute as well as the scope of discovery, especially as the parties focus on depositions.

        Judge Chesney recognized the importance of Plaintiffs’ limited purpose public figure
status in January of this year, suggesting that the parties might focus the case by engaging in
some limited discovery on Plaintiffs’ limited purpose public figure status, and then making cross
motions for summary judgment on that issue. See Jan. 18, 2019 Hr’g Tr. at 33:20–34:5; 35:7–
36:25. As Judge Chesney noted, “Mightn’t it shorten things up if it would—if, for example, I rule
on [such a motion] and find that actual malice doesn’t have to be shown, it would save you a lot
of discovery. It would put this case in a much different posture.” Id. at 33:1–4.

        Defendants agree with Judge Chesney. Plaintiffs, however, refuse to engage on this
topic. Defendants propose that the parties file cross motions for a determination as to whether
Plaintiffs are limited purpose public figures, and as a corollary, what standard applies to the
defamation claims. In response, Plaintiffs contend that Defendants are only trying to delay the
case and avoid depositions; that Defendants’ argument is weak on this issue; and that resolving
the public figure issue is immaterial. None is true.

      First, as noted above, depositions are not appropriate while the scope of Plaintiffs’
complaint remains unclear. Plaintiffs cannot be allowed to sandbag Defendants on this issue.

        Second, although these arguments would be clearer with discovery, it is indisputable
that before Defendants’ reporting, there was a public controversy surrounding Plaintiffs—of
their own making—into which Plaintiffs had voluntarily thrust themselves. See Reader’s Digest
Ass’n v. Super. Ct., 37 Cal. 3d 244, 256 (1984).

        Also, contrary to Plaintiffs’ letter, Defendants’ argument on the limited purpose public
figure issue is not that Plaintiffs are limited purpose public figures merely because they receive
government grants. Cf. Hutchinson v. Proxmire, 443 U.S. 111, 135 (1979) (rejecting argument
that scientist’s pursuit of public grants rendered him a public figure as to statements about those
grants). Rather, Defendants’ argument—as set out in their anti-SLAPP motion—is that Planet
Aid not only seeks government grants, but publicizes its grant-related work, and Ms. Thomsen
frequently appears in the media (assisted by public relations professionals) as the public face of
DAPP Malawi. Dkt. 107 at 12–13; see also, e.g., Resolute Forest Prod., Inc. v. Greenpeace Int’l,
302 F. Supp. 3d 1005, 1016-17 (N.D. Cal. 2017) (holding non-profit limited purpose public figure
because of statements about its world-wide reach and influence, and its work being public); Art
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 52
                                                                3 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 3


of Living Found. v. Does, No. 10-CV-05022, 2011 WL 2441898, at *9 (N.D. Cal. June 15, 2011)
(Koh, J.) (“Plaintiff [non-profit corporation] is likely a limited public figure because it is part of a
relatively well-known international organization and voluntarily solicits media attention.”).
Indeed, Thomson only challenges CIR’s reporting regarding her activities on behalf of DAPP
Malawi and Planet Aid.

        Before Reveal’s investigation, many other news outlets have also investigated Planet
Aid’s use of government funds and connections to the international fugitive Mogens Amdi
Petersen and his purported cult, Tvind or The Teachers Group. Forrest Decl. Exs. G–M. These
articles show that for more than a decade before Defendants published their own reporting,
media outlets ranging from The Boston Globe (which gave Planet Aid front-page billing), The
Chicago Tribune, and The Guardian—as well as smaller papers such as The Berkshire Eagle, The
Scranton Times Tribune, and The Philadelphia Daily News—had questioned Planet Aid’s public
actions. Id. As such, Plaintiffs can hardly contend they were not in the spotlight before
Defendants’ reporting. They have been for many years, and they put themselves there.

        Defendants’ own stories and incorporated material, published well into a decades-long
controversy about Planet Aid, detail how public attention has been focused on Planet Aid’s use
of government funds for decades—as in a 2001 FBI memo stating that Planet Aid, DAPP Malawi,
and other related entities had used bogus invoices to send public money to private offshore
accounts: “In each of these organizations [including Planet Aid and DAPP Malawi] the funds are
ultimately controlled by captioned [sic] subjects who divert the money for personal use. Little,
to no money goes to the charities.” E.g., Dkt. 78-3 at p.9. Defendants’ reporting focuses mainly
on Planet Aid, and on Ms. Thomsen only to the extent that she was voluntarily and consistently
the public face of DAPP Malawi. See, e.g., Harkonen v. Fleming, 880 F. Supp. 2d 1071, 1080-81
(N.D. Cal. 2012) (holding CEO of biotechnology company limited purpose public figure because
of his publicity of the company’s activities).

         Third, and finally, Plaintiffs make the nonsensical argument that focusing on this limited
purpose public figure issue would not narrow discovery, since the parties will ultimately have to
litigate state of mind regardless (whether malice or negligence). Infra. That misses the point:
determining what standard applies, up front, will focus what the parties still need to investigate
and streamline this litigation, as Judge Chesney earlier recognized.

        Defendants submit that such a focused discovery and motion process could be resolved
efficiently, and would greatly narrow the issues for the parties and for the Court. To that end,
Defendants propose that the Court enter an order pausing discovery except for what is necessary
to investigate Plaintiffs’ limited purpose public figure status—the scope of which Defendants
submit would be relatively minimal, and limited to what efforts Plaintiffs undertook to publicize
their use of public funds for charitable causes. See Dkt. 107 at 12. Defendants further request
that the Court, with Judge Chesney’s approval, order the efficient briefing of this issue.

        2. Plaintiffs’ refusal to memorialize their position on what claims are at
issue. Defendants ask for the Court’s assistance in crystallizing the scope of the statements
about which Plaintiffs are allegedly seeking relief. Plaintiffs have repeatedly stated, in hearings
and in correspondence—and in their letter below—that this case is now only about statements
concerning the USDA. That is, Plaintiffs have stated that they are only seeking to impose
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 53
                                                                4 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 4


liability on Defendants for statements related to the USDA, and they have sought to use this
position as a basis for narrowing the discovery Defendants can take of them.

        Nevertheless, Plaintiffs have repeatedly refused to amend their complaint or enter into a
formal stipulation confirming this position. This is problematic, as the operative 65-page
complaint (with 22 exhibits) includes allegations about statements by Plaintiffs concerning
third-party funders, such as UNICEF, USAID, and the Clinton Global Foundation. Dkt. 78
¶¶ 55, 65, 67, 73–74, 186, 196–97, 210, 234. Defendants have produced documents concerning
such entities, in response to Plaintiffs’ requests made under the Court’s order that the parties
would proceed with “essential” document production. See Nov. 9, 2018 Hr’g Tr. at 8:14–18. In
short, Plaintiffs are seeking to use their statements about their case’s scope as a basis for
limiting the discovery Defendants can take, but Plaintiffs refuse to formalize any limits.

        Plaintiffs’ vacillation prejudices Defendants. It is impractical for Plaintiffs to state in
correspondence and at hearings that the case is limited to statements about the USDA, while
refusing to amend their complaint or otherwise formalize their position. Plaintiffs leave
Defendants in the untenable position of not knowing the scope of the complaint, the scope of
appropriate discovery, or how to prepare deponents. Nor do Defendants have any guarantee
that Plaintiffs will later assert that statements about other entities are fair game after all.

         The Court has already proposed a solution to this issue. During the November 2018
hearing, in response to comments by Plaintiffs that this case was solely about the USDA-related
statements, the Court suggested that Plaintiffs could amend their complaint again or otherwise
find a way to memorialize their position that their claims only concern the USDA, and
Defendants could agree not to seek fees for unrelated claims. Id. at 77:7–78:18. In an effort to
facilitate this result, on December 31, 2018, Defendants submitted to Plaintiffs a proposed
amended complaint and stipulation memorializing this offer to narrow the complaint. To date,
Plaintiffs only have proposed amending the introduction to the complaint, while leaving the
actual allegations and counts untouched. They have not responded to further requests to
formalize the supposed limitations on their claims.

         Plaintiffs’ response includes three points on this topic, none of which alters the bottom
line discussed above. First, Plaintiffs claim that their complaint’s references to non-USDA
entities are not keyed to their defamation claim, but rather to their tortious interference claim.
That contention is news to Defendants—and is another reason why they need to amend and
clarify their complaint. Plaintiffs lump all of Defendants’ publications together—including those
discussing UNICEF and the Clinton Foundation, for example (e.g., Dkt. 78 Exs. D, I, U)—and
allege them to be defamatory. Dkt. 78 at ¶¶ 192–214. Indeed, Plaintiffs’ defamation count
specifically and repeatedly asserts that Defendants’ publications harmed Plaintiffs’ reputations
with possible funders, “including the USDA and/or UNICEF.” Id. ¶¶ 196, 210. In any event,
Defendants’ anti-SLAPP motion specifically targets Plaintiffs’ tortious interference and other
non-defamation claims, which fail for the same reasons as its defamation claim does. Dkt. 107
at 25. So Plaintiffs’ arguments as to which claim involves non-USDA entities are immaterial.

        Second, Plaintiffs are wrong that Defendants’ anti-SLAPP motion itself is only about
statements concerning the USDA. In terms of the anti-SLAPP motion’s focus on articles
specifically about the USDA, Defendants’ position has always been consistent that the two main
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 54
                                                                5 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 5


publications—Exhibits A and B to Plaintiffs’ complaint—include the facts underpinning the rest
of the publications. See Dkt. 107 at 23; see also Nov. 9, 2018 Hr’g Tr. at 55:15–22 (noting one
example of Defendants’ position that the first two publications include all necessary facts to
decide Defendants’ motion as to other publications in the complaint). For instance, Defendants’
statements about UNICEF and the Clinton Foundation arise from and in relation to Defendants’
publications about Plaintiffs’ purported misuse of USDA funds. See Dkt. 78 Exs. D, I, U.

       Finally, Plaintiffs’ “agreement” to submit a revised introduction to their complaint does
nothing but exacerbate confusion, as Defendants have told Plaintiffs. Even if the introduction
says that every paragraph following the introduction relates to the USDA program, Defendants
would still not be able to determine how Plaintiffs intend to approach the allegations concerning
non-USDA entities, which would all remain in the complaint according to Plaintiffs’ edits.

         It isn’t unusual, after discovery has progressed, for a party to decide to limit its claims
based on the facts. But it is very unusual for a party to represent that limitation is warranted—
and refuse to do anything about it. If Plaintiffs truly seek to limit the complaint (and therefore
discovery) solely to issues concerning the USDA, Defendants ask that the Court order Plaintiffs
to submit a formalized pleading that amends and narrows their complaint to focus on the USDA,
or, as the Court sees fit, to provide other formal assurances as to the scope of issues Plaintiffs
intend to pursue. Doing so would focus and narrow the issues substantially. It would also help
to resolve the parties’ impasse as to depositions, discussed in a separate joint letter.

       3. Plaintiffs’ inconsistent positions on DAPP Malawi. Defendants also ask that
the Court compel discovery from Plaintiffs for information and documents held by DAPP
Malawi, or otherwise compel Plaintiffs to amend their complaint to exclude statements about
DAPP Malawi. Plaintiffs refuse to provide any discovery from DAPP Malawi on the grounds
that DAPP Malawi is an “independent contractor” and that “Planet Aid does not exert control
over DAPP Malawi for discovery purposes.” Forrest Decl. ¶ 5 & Ex. F. (emphasis added).

       This position is flatly inconsistent with the positions Plaintiffs have previously taken.
Indeed, Plaintiffs’ complaint repeatedly refers to Ms. Thomsen’s employer DAPP Malawi as a
“subcontractor” for Planet Aid. Dkt. 78 ¶¶ 2, 16–18, 27, 62, 77, 79, 198. Plaintiffs have also
affirmed to the Court that DAPP Malawi is a subcontractor for Planet Aid. See, e.g., Jan. 18,
2019 Hr’g Tr. at 21:2–22:16. And Planet Aid’s website calls DAPP Malawi its “sister
organization.” Planet Aid, Countries – Malawi, https://www.planetaid.org/countries/malawi.

        Further, Plaintiffs’ complaint specifically asserts that Defendants are liable to the named
Plaintiffs for statements concerning DAPP Malawi—which is not a party to this case. For
example, Section F of the complaint is titled, “Defendants Falsely Accused Planet Aid/DAPP
Malawi of Having ‘Siphoned Off 50–70% of USDA Funds’ through Employee Salaries.” Dkt. 78
at p.31. As another example, Plaintiffs cite a specific statement from one of Defendants’ stories
concerning DAPP Malawi, as support for Plaintiffs’ theory that Defendants are liable to them for
defamation. Id. ¶ 202. And as to all of Plaintiffs’ claims, they allege that Defendants distributed
purportedly false information with “potential partners or entities with whom Planet Aid and/or
DAPP Malawi had either existing or prospective business dealings.” Id. ¶ 190. Both Planet Aid
and Ms. Thomsen have put their relationships with DAPP Malawi directly at issue in their
claims against Defendants, which are subject to Defendants’ pending anti-SLAPP motion.
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 55
                                                                6 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 6


        At a minimum, given Planet Aid’s representations, they should at least provide discovery
about Plaintiffs’ relationship with DAPP Malawi, including any contracts between the
organizations. After all, if Plaintiffs represent that Planet Aid does not control DAPP Malawi
“for discovery purposes,” Defendants should be able to investigate and understand exactly what
Planet Aid means by that. Cf. In re Citric Acid Litig., 191 F.3d 1090, 1107-1108 (9th Cir. 1999)
(“Control is defined as the legal right to obtain documents upon demand.”).

        Plaintiffs’ counter-arguments about DAPP Malawi are non-sequiturs at best, and
undermine Plaintiffs’ arguments at worst. Defendants’ argument is that Plaintiffs have put their
relationships with DAPP Malawi at issue in the complaint, but have been inconsistent about
what information about DAPP Malawi they must turn over, and have made the bizarre
statement that Planet Aid does not control DAPP Malawi “for discovery purposes” (without
explaining what that means or the extent of Planet Aid’s control over DAPP Malawi as its
subcontractor). As to Plaintiffs’ statement that they are entitled to claim that statements about
Ms. Thomsen are really about DAPP Malawi, that is a big part of Defendants’ argument about
why Ms. Thomsen is a limited purpose public figure—she is the face of DAPP Malawi.

        The parties are available at the Court’s convenience to discuss any of the above issues in
greater depth.
      Case
        Case
           3:17-cv-03695-MMC
             3:17-cv-03695-MMCDocument
                                Document
                                       329-1
                                         237 Filed
                                             Filed 07/21/21
                                                   10/24/19 Page
                                                            Page 56
                                                                 7 ofof12
                                                                        243




PLAINTIFFS’ POSITION

        Defendants’ proposed options for going forward are part of a coordinated strategy to delay,
not expedite, this case. Defendants propounded substantially overbroad discovery requests, and
then refused to negotiate, narrow or tailor any of those requests. See Protec. Order Ltr. Even a
cursory review of these requests makes clear that Defendants’ primary purpose was not to obtain
responses to any question needed to resolve the pending anti-SLAPP motion, which as Defendants
concede is the only basis for discovery at this juncture. See supra at p. 1 (“discovery in this case
at this posture is limited to what is necessary to resolve Defendants’ anti-SLAPP motion (Dkt.
107)”). Rather, Defendants have attempted to employ and leverage this onerous and
disproportional discovery to preclude Plaintiffs from deposing Defendants Matt Smith and Amy
Walters. When faced with overwhelming caselaw holding that Defendants lacked a valid basis for
unilaterally refusing to comply with those deposition notices, see Plaintiffs’ letter addressing
Defendants’ refusal to attend depositions (cases collected), Defendants shifted course, and now
argue for a stay of all discovery and briefing other than that supporting their case under the guise
of narrowing the issues. We address below why the suggested approach is a recipe for delay.

I.         The Bifurcated Approach

        In January, 2019, Plaintiffs raised the issue of a possible bifurcated approach in which the
parties would brief whether either Plaintiff was a public figure. At that time, the case had been
pending for over 2 ½ years, and Defendants were refusing to provide any indication as to when
they would complete document production, which itself had been going on for 1 ½ years since
Plaintiffs had first served their requests. As Defendants note, Judge Chesney thought that this
might be a logical approach for the parties to consider.

        But in the ten-month period since Judge Chesney offered that approach for consideration,
Defendants ignored it entirely. Instead, Defendants dragged their feet on discovery, even now
refusing to say whether they have completed all production. See Ltr. addressed to depositions
and discovery. Only now, when document production from Defendants is coming to an end and
they face depositions of two key Defendants, Matt Smith and Amy Walters, do Defendants seek to
resurrect the bifurcated approach, all the while claiming that they should be allowed to proceed
with their own abusive discovery.

     A. Given the Lack of Allegations that Would Allow Defendants to Sustain Their
        Burden of Showing that Either Plaintiff is a Limited Public Figure, It Is
        Particularly Inappropriate to Stay Discovery from Defendants.

        As a threshold matter, the Court may wish to consider whether the weak showing made by
Defendants as to either Plaintiffs’ status as limited public figures even warrants staying further
discovery from Defendants. As for Planet Aid, the mere fact that it has applied for, and received,
public funding is insufficient to make it a limited public figure. See Hutchinson v. Proxmire, 443
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 57
                                                                8 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 8


U.S. 111, 135 (1979). Lisbeth Thomsen’s status as a limited public figure is even more dubious.
Even if Defendants could identify a “public controversy,” “[m]erely doing business with parties to
a public controversy does not elevate one to public figure status.” Vegod Corp. v. Am. Broad.
Companies, Inc., 603 P.2d 14, 17 (Cal. 1979).

        Even under their own analysis, Defendants concede that in order to show that either party
is a limited public figure they must show, first, that “there is a public controversy, i.e., where the
issue was being debated publicly [prior to the defamatory statements] and . . . had foreseeable and
substantial ramifications for nonparticipants,” Dkt. No. 107, at 11. Second, Plaintiffs must have
voluntarily injected or thrust themselves into that public controversy, and, third, “the alleged
defamation was ‘germane to the plaintiff’s participation in the controversy,’” all of which elements
Defendants concede must be shown. See id., at 12 (internal citations omitted). When it comes to
identifying the public controversy, the closest that Defendants come to that requirement is that a
controversy existed about “use of public funds for charitable purposes,” see id., at 12. That vague
description is almost exactly what has been found inadequate to trigger a malice standard.
Hutchinson, 443 U.S. at 135 (“[A]t most, they point to concern about general public expenditures.
But that concern is shared by most and relates to most public expenditures; it is not sufficient to
make Hutchinson a public figure. If it were, everyone who received or benefitted from the myriad
of public grants for research could be classified as a public figure—a conclusion that our previous
opinions have rejected.”).

        And when it comes to showing that either Plaintiff “voluntarily injected” themselves into
that “public controversy,” Defendants are even more vague, relying on anything that either
Plaintiff has done to promote their work, even work that has nothing to do with the USDA
program or the sole charitable program identified in the anti-SLAPP motion, namely, the Food
for Progress Program. See, e.g., Dkt. No. 107, at 12 (referring to the fact that Planet Aid has
received 6,000 “likes” on its Twitter page). Not surprisingly, having been unable to focus on a
single public statement by either Plaintiff which shows that they “voluntarily injected” or “thrust”
themselves into some articulate “public controversy,” Defendants have now propounded
discovery requests seeking every public statement ever made by Planet Aid in trying to find one
that would qualify. See Protec. Order Ltr.

   B. The Bifurcated Approach Will Not Avoid Discovery Disputes Raised in
      Plaintiffs’ Motion for a Protective Order, But Rather, Is Intended as an
      Excuse for Refusing to Produce Matt Smith and Amy Walters for
      Depositions.

        Defendants also err in arguing that bifurcation would expedite the case by focusing on
whether either Plaintiff is a limited public figure and halting all discovery other than that served
on Plaintiffs. Defendants’ real motive in this one-sided approach, however, is not to expedite
the case, but to avoid depositions of two key Defendants. Defendants have not even explained
why a stay of depositions of those key Defendants is required even if the Court were to entertain
an early resolution of this discrete issue.

       When bifurcation was first raised ten months ago, the bulk of discovery was still
forthcoming from Defendants; at that time, it made sense to try and explore ways to expedite the
     Case
       Case
          3:17-cv-03695-MMC
            3:17-cv-03695-MMCDocument
                               Document
                                      329-1
                                        237 Filed
                                            Filed 07/21/21
                                                  10/24/19 Page
                                                           Page 58
                                                                9 ofof12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 9


case, an opportunity which Defendants chose to ignore. Now that the parties are approaching the
tail end of Defendants’ document production, and starting depositions, Defendants are looking
for every roadblock available to forestall such depositions. Based on their approach, even if the
Court were to adopt a bifurcated approach, and unless Defendants withdraw their discovery
requests, the Court would have to address what can only be described as an abusive set of
discovery demands that would call for the production of documents disproportionate to the needs
of the case, including: (l) all documents relating to hundreds of charitable programs in which
Planet Aid has ever been involved over a 13-year period, despite the fact that the anti-SLAPP
motion does not even make mention any program other than the USDA Program in Malawi; (2)
every donor with whom Planet Aid has ever dealt, despite the fact that the only donor mentioned
in the anti-SLAPP motion is the USDA; (3) every property owner who allowed any of the 15,000
recycle bins used by Planet Aid to be placed on their property, despite the fact that this has no
bearing on any issue raised in the anti-SLAPP motion; (4) every public appearance, newsletter,
press release, lobbying effort or other public involvement over a 13-year period, despite the fact
that all information to which an objection has been lodged is (1) already available to Defendants
and/or (2) irrelevant to whether either Defendant is a public figure, as discussed below.

        Accordingly, given the completely disproportionate and burdensome nature of all
discovery sought by Defendants, the Court will still be required to address a significant number
of discovery disputes. Particularly in light of Defendants’ stated refusal to narrow or withdraw
any of their overbroad and disproportionate requests, see Protec. Order Ltr., Ex. A-2, A-3, it is
apparent that the bifurcated approach suggested by Defendants will not significantly narrow any
of the discovery disputes, but is simply offered to avoid depositions of key Defendants.


   C. The Bifurcated Approach Would Likely Delay, Not Expedite, a Decision on
      The Anti-SLAPP Motion.

        Moreover, it is also a false hope that bifurcation of the issues will make it easier for the
parties to brief, and for the Court to decide, whether Plaintiffs have established a prima facie case
concerning Defendants’ conduct. Defendants entire approach assumes that under a malice
standard, Plaintiffs will be unable to show that Defendants knew what they were reporting was
incorrect, or at a bare minimum, acted recklessly as to what was being reported. See supra, citing
Readers Digest. Contrary to the notion that reliance on a malice standard would end or curtail
the case, it will do neither. If the Court agrees with Plaintiffs that they are not limited public
figures, the parties will have to litigate the case under a negligence standard; if, on the other hand,
it agrees with Defendants, the parties will still have to litigate the remainder of the case under a
malice standard.

        Defendants’ bifurcated approach also ignores the possibility that the Court may not even
have to reach the issue of whether either Plaintiff is a limited public figure. Defendants fail to
consider the fact that in response to the anti-SLAPP motion, Plaintiffs will be offering substantial
evidence of malice, a slice of which is set forth in the letter requesting a protective order. See Ltr.
Protec. Order. That evidence consists of statements by Defendants’ own sources disavowing, one
after another, what was reported, or alternatively, stating how they were misled into making false
statements, as well as evidence, inter alia, that bribes and other inducements were used to
     Case
      Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        237 Filed
                                             Filed 10/24/19
                                                   07/21/21 Page
                                                            Page 10
                                                                 59 of
                                                                    of 12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 10


manufacture evidence, and that Defendants themselves questioned what was being reported.
Accordingly, the Court may ultimately decide that it does not even have to reach the issue of
whether either Plaintiff is a limited public figure since there is sufficient evidence at the anti-
SLAPP stage to find that Defendants acted knowingly or recklessly.

II.   Plaintiffs Have Consistently Taken the Position that This Case is About False
and Defamatory Allegations that Over $130 Million was Stolen From the USDA
Programs.

       Defendants next argue that Plaintiffs have waffled over whether this case is about the theft
of funds from the USDA or whether it relates to some other donors, such as DifD, UNICEF, etc.
There is no confusion.

        The FAC makes clear that it focuses on defamatory statements alleging that Plaintiffs stole,
diverted or siphoned away funds was from the USDA programs. Every single paragraph
framing the statements alleged to be defamatory relate to the alleged theft of funds from the USDA
– not some other donor. See, e.g., Dkt. No. 78, at ¶ 197 (“False and defamatory statements by
Defendants included reports that Plaintiffs had engaged in fraud, money laundering, and other
criminal conduct that included diverting, siphoning away or stealing funds from USDA funded
projects”); id., at ¶ 198 (statements that money was stolen “from the USDA Programs”); id.,
¶ 199 (statements about the amount obtained “from the USDA”); id., ¶ 200 (statements about
diversion of money “intended for the USDA Programs”); id., at ¶ 201 (statements about
farmers “in the USDA Program”); id., at ¶ 202 (statements about equipment to have been provided
“under the USDA Programs”); id., at ¶¶ 203-04 (statements about employee kickbacks and that
Plaintiffs had lied to the USDA about employee salaries); id., at ¶ 205 (statements about what “the
USDA did.”); id., at ¶¶ 206, 207 (statements about involvement by a “cult leader” in “the USDA
Programs”)(emphasis added in above quotations).

         Defendants, by contrast, have tried to create confusion by claiming that the FAC refers
also to the UK DifD, Clinton Fundation and UNICEF. See supra at pp. 2-3. The cited paragraphs,
however, are not offered by Plaintiffs in the FAC to show that Defendants made any false or
defamatory statements regarding those donors.            Quite the contrary. To the extent that
Defendants issued publications boasting that their articles caused those donors to withdraw
funding, see, e.g., Planet Aid believes that those statements are actually truthful, and that donors
did in fact withdraw from programs based on Defendants’ publications. Compare, e.g., Dkt. No.
78, at ¶¶ 73-74 (alleging that following publication of Defendants’ articles, UNICEF terminated
the program), with Dkt. No. 78-5, at 2 (Defendants publication stating “UNICEF has cut its ties
with an organization that coordinates U.S. humanitarian programs in Malawi, following an
investigation . . . by Reveal”).      Accordingly, Plaintiffs are not alleging that any statement
regarding those donor programs are defamatory, but rather, are offered solely as evidence of
Defendants’ use of its reporting to tortiously interfere with business opportunities.

      Of course, none of this comes as a surprise to Defendants. As reflected in their anti-SLAPP
motion, Defendants failed to refer even once to DifD, UNICEF or Clinton Foundation. Obviously,
Defendants were fully aware that Plaintiffs were not claiming that Defendants defamed Plaintiffs
       Case
        Case3:17-cv-03695-MMC
              3:17-cv-03695-MMC Document
                                 Document329-1
                                          237 Filed
                                               Filed 10/24/19
                                                     07/21/21 Page
                                                              Page 11
                                                                   60 of
                                                                      of 12
                                                                         243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 11


regarding those programs, but only that Defendants were responsible for those donors
withdrawing funding.

        In any event, Plaintiffs have agreed to clear up any feigned confusion. Defendants have
consented to a revised introduction that would be filed stating that all the the “paragraphs that
follow” relate to the USDA Program.

III.       Plaintiffs Have Taken Consistent Positions Regarding DAPP Malawi.

      Defendants next argue that Defendants have taken inconsistent positions regarding DAPP
Malawi. Any such position is meritless.

         Further, this argument underscores the completely arbitrary nature of the discovery
limitations and disputes raised by Defendants. Planet Aid’s contractual relationship with DAPP
Malawi cannot establish that either party is a limited public figure. See Masson v. New Yorker
Magazine, Inc., 832 F. Supp. 1350, 1370 (N.D. Cal. 1993) (“The Court finds that general agency
rules do not apply in the constitutional context.”); Murray v. Bailey, 613 F. Supp. 1276, 1281 (N.D.
Cal. 1985) (“The stringent standards required by the First Amendment make application of an
agency theory inappropriate.”). Similarly, and as explained above, even if DAPP Malawi were a
full-fledged subcontractor today to the USDA itself, which it is not, that hardly shows that DAPP
Malawi or Ms. Thomsen are limited public figures. See supra.

         As far as any confusion over whether DAPP Malawi is seeking damages based on
Defendants’ conduct, the answer should be clear: Plaintiffs are not alleging that DAPP Malawi is
entitled to recover for any defamatory statements. Defendants themselves correctly point out
above that DAPP Malawi is not a party to this action. It remains a non-party. It is an entirely
different, matter, however, to argue that a reasonable jury could not construe defamatory
statements about alleged fraud at DAPP Malawi as intending to refer to Ms. Thomsen specifically.
In fact, Defendants themselves made sure to provide that linkage when they reported in the same
breath that “your organization is scheming US government funds” and that “[t]he people in charge
of your money said you're stealing money,” together with her reply: “I'm definitely not stealing
any money.” Dkt. No. 78-17, at 25-26. And if it were not enough to actually use the word
“stealing” when addressing Thomsen and her role, Defendants immediately went on in the next
sentence to tie their allegation about Thomsen stealing money to the massive fraud reported
throughout the story. Id. Thomsen has every right to have the jury determine whether statements
throughout all the publications about fraud at DAPP Malawi were actually targeting her.

        Finally, Plaintiffs previously pointed out that Defendants have repeatedly sought
discovery which is already in their possession. See, e.g., Protec. Order. Ltr. That is the situation
confronting Plaintiffs when it comes to Defendants’ complaint that it cannot proceed without a
copy of Planet Aid’s contract with DAPP Malawi regarding the USDA Program. Defendants
already had in their possession a draft of that contract. See CIR 39512. While we have no
objection to working cooperatively with Defendants if there are other documents reasonably
needed by them, their absolute refusal to even narrow or withdraw a single request makes any
such process impossible. See Protec. Order Ltr., Ex. A-2, 3.
     Case
      Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        237 Filed
                                             Filed 10/24/19
                                                   07/21/21 Page
                                                            Page 12
                                                                 61 of
                                                                    of 12
                                                                       243




Hon. Jacqueline Scott Corley
October 24, 2019
Page 12


       Consequently, the Court should reject the bifurcated approach suggested by Defendants.


                                         *       *       *

       I submit this joint letter brief on behalf of both Plaintiffs and Defendants.




                                                                    Sincerely,



                                                                    /s/Ethan Forrest
                                                                    Ethan Forrest
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 62 of 243




                         EXHIBIT F
      Case
       Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        146-20Filed
                                                 Filed
                                                    07/21/21
                                                       09/05/18Page
                                                                 Page
                                                                    632ofof243
                                                                            7
                                                                              Suite 2200
                                                                              1201 Third Avenue
                                                                              Seattle, WA 98101-3045

                                                                              Ambika Kumar Doran
                                                                              (206) 757-8030 tel
                                                                              (206) 757-7030 fax

                                                                              ambikadoran@dwt.com




August 27, 2018


Via Email

Sam Rosenthal
sam.rosenthal@nelsonmullins.com
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001

Re:      Meet-and-confer efforts

Dear Sam:

This letter summarizes the disputes between the parties regarding Defendants’ responses to
Plaintiffs’ three sets of discovery responses (i.e., Planet Aid’s first and second document
requests, and Ms. Thomsen’s first document requests) and Defendants’ position on those
disputes. Once you have reviewed this letter, let’s discuss what remains outstanding, and if
needed, Defendants will file a motion for protective order.

First Document Requests from Planet Aid and Lisbeth Thomsen

You have taken the position that Defendants have waived their objections with respect to these
requests. We disagree. During a June 7, 2018, email exchange, the parties agreed to put off
discovery until after the June 26, 2018, settlement conference. More particularly, we agreed that,
should settlement not occur, Defendants would “work with you to voluntarily produce discovery
you think you need to oppose the SLAPP motion,” and that Defendants “need not provide
written responses to the discovery requests until we are able to meet and confer.” On July 12, I
committed that Defendants would produce the following categories of documents voluntarily:

1.      Recordings of interviews with non-confidential sources we quoted or referred to in the
radio piece and first online article.

2.       Prior versions of scripts for the radio piece and first online article.

3.     Notes from interviews with non-confidential sources we quoted or referred to in the radio
piece and first online article, where we do not have a recording but we do have notes.

On July 17, 2018, Planet Aid propounded a second set of document requests. On July 24, 2018,
I sent you an email indicating that Defendants would respond to the requests, except for requests
4840-8159-2432v.3 0091850-000010
         Case
          Case3:17-cv-03695-MMC
               3:17-cv-03695-MMC Document
                                  Document329-1
                                           146-20Filed
                                                    Filed
                                                       07/21/21
                                                          09/05/18Page
                                                                    Page
                                                                       643ofof243
                                                                               7




August 27, 2018
Page 2


for production 2, 10, and 12-15, as outlined in our forthcoming responses. On July 27, 2018, I
asked whether you intended to meet and confer, as our agreement anticipated. For the first time,
that day, you indicated your position Defendants had waived any objections to the first two sets
of discovery requests. I explained our disagreement and did not hear from you again on that
subject until August 20. In the August 21, 2018 Joint Stipulation, you agreed that “[b]y
agreement of the parties, Defendants’ deadlines to object or otherwise respond to the first set of
requests has been stayed.”1

In sum, your position that Defendants have waived their objections is inconsistent with our
agreement, and your statements to the Court. Despite this, we will later today provide you
objections and responses to the first two sets of discovery requests. If you believe those
responses are insufficient, we should again meet and confer, as required by Local Civil Rule 37.

Second Document Requests from Planet Aid

During our phone call, you indicated you would prefer to discuss Plaintiffs’ concerns about
Defendants’ proposed document production in categories, rather than by specific request,
although we did ultimately discuss specific requests. More recently, on August 23 and 27, you
sent two emails that identify specific alleged deficiencies, but those emails are not consistent
with our phone call. Thus, at this point, the scope of our disputes is unclear.

Despite this, I have attempted to create what I believe to be a list of requests on which we have
disagreed. If there are additional requests that I have missed, please let me know, as I want to be
sure that we meet and confer about any disagreements before troubling the Court.

Recordings and Notes of Interviews. As outlined above, we agreed to produce recordings of
interviews with sources referred to or quoted in the March 19, 2016 broadcast and May 23, 2016
article (“Relevant Publications”), or for such sources for whom we did not have recordings, notes
of interviews. During our call, you asked me for a list of those individuals. They are as follows:

           Recordings: Jackson Mtimbuka, Knud Haargaard, T. Patrick Hynes, Marko Zebiah,
           Britta Junge, Harrison Longwe, Chiku Malabwe, Stefan Cassella, Lisbeth Thomsen,
           Marie Lichtenberg, Chief Witness Chibwana, Enmock Chikaonda, Farai Nyamuranga,
           Kris Alonge, Edward Monster, Kate Snipes, Sally Klusaritz, Carston Ringsmose, Eva
           Sorensen, Walter Hansen, Patrick Goteka, Derrick Mpeta, Donnex Makwemba, Yona
           Banda, Christopher Banda, Kambani Kufandiko, Andrew Chalamanda, Innocent Chitosi,
           Mbachi Munthali, Paul Molande



1
    Copies of the emails referenced in this section are attached as Exhibit A.
4840-8159-2432v.3 0091850-000010
      Case
       Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        146-20Filed
                                                 Filed
                                                    07/21/21
                                                       09/05/18Page
                                                                 Page
                                                                    654ofof243
                                                                            7




August 27, 2018
Page 3


         Notes: Poul Gade, Naila Ahmed, Akim Mvula, Charles Rush, Ron Croushorn, Chris
         Thurlow

Your August 23, 2018, email seeks recordings with all sources. Defendants decline this request.
Defendants conducted more than two hundred interviews, meaning there are potentially
thousands of hours of recordings and/or notes that Defendants would have to review and
produce. That is not proportional to the needs of this case, nor, more particularly, is it necessary
for Plaintiffs to be able to respond to the SLAPP motion.

RFP 1: This request seeks all “outlines, radio-scripts, story drafts, rough drafts, final drafts,
updates, critiques, comments, edits, as well as any other documents or correspondence,
concerning or relating to the editing, review, analysis, revision, rewriting, and/or reworking of
the Publications and/or Planet Aid Subjects.” In response, Defendants agreed to produce non-
privileged documents from January 1, 2014, to August 21, 2017 (“Relevant Time Period”) that
comprise outlines, drafts, or scripts of the March 19 broadcast or May 23 article. Defendants did
so because, as written, this request would call for anything and everything relating to the
allegedly defamatory stories. Given the volume of documents related to those stories—we have
more than 160,000 documents in our database—this is disproportional to Plaintiffs’ needs to
respond to Defendants’ SLAPP motion.

To be sure, Defendants are already agreeing to produce a significant amount of discovery that
will require considerable time to be produced on a rolling basis. As detailed in our written
discovery responses and the remainder of this letter, this includes (1) recordings of interviews
with sources referred to or quoted in the Relevant Publications, (2) notes of interviews with those
sources for which there is no recording, (3) outlines, drafts, or scripts concerning the Relevant
Publications, (4) correspondence about those outlines, drafts, or scripts, (5) documentary
evidence on which Defendants relied from Relevant Time Period, (6) photographs and video
recordings in connection with visits to other places for the stories, (7) documents concerning the
hiring of Kandani Ngwira, (8) documents sufficient to show the reasons Defendants focused on
Planet Aid, (9) documents concerning retraction demands, (10) communications with specified
government entities, and (11) documents created in preparation for the reporters’ October 2015
trip to Denmark and Malawi. This is more than sufficient for Plaintiffs to respond to the pending
SLAPP motion. Although you have expressed concern that this might exclude documents which
“comment, critique, analyze, or offer observations about the stories,” we believe the majority of
such documents would fall within correspondence about outlines, drafts, or scripts, which we
have agreed to produce.

RFP 2: This seeks documents or communications regarding “confidential and/or unnamed
sources.” As you know, we object to providing any documents or information that would reveal
the identities of confidential sources. I understand that is an issue you intend to raise with the
Court. During our call, you also raised the question of unnamed, but not confidential, sources.
4840-8159-2432v.3 0091850-000010
      Case
       Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        146-20Filed
                                                 Filed
                                                    07/21/21
                                                       09/05/18Page
                                                                 Page
                                                                    665ofof243
                                                                            7




August 27, 2018
Page 4


For the same reasons described in “recordings of interviews notes” above—i.e., the sheer number
of individuals interviewed—Defendants cannot agree to produce these documents.

RFP 3: This request seeks all “descriptions, write-ups, snapshot-in-times, mock-ups, outlines,
and itineraries as well as any other documents or correspondence in preparation for any trip in
connection” with Planet Aid or the stories. Our response committed to provide outlines, drafts, or
scripts for the Publications. You objected to this limitation. We have reconsidered our position.
We will review the documents we have from February 2015 (when Defendants began seriously
considering international trips to conduct reporting) through August 24, 2015, the date the trip
began, and produce “descriptions, write-ups, snapshot-in-times, mock-ups, outlines, itineraries,
and any other correspondence or documents” created in preparation for the August 2015 trip.

RFP 9: A portion of this request seeks documents concerning “payments to any source for any
reason.” In response, Defendants committed to produce accounting records showing
expenditures in connection with the Relevant Publications, including “payments to any source.”
During our phone call, and in your August 23, 2018 email, you claimed that you are entitled to
any documents showing promises to pay sources. Although it is not clear that such promises are
within the scope of RFP 9, Defendants will amend their responses to state that there are no
documents evidencing promises to pay sources for anything other than costs sources incurred to
meet with and speak to CIR reporters, including costs for travel, food, and drink, and CIR-
branded paraphernalia (e.g., T-shirts or buttons). Defendants will abide by their agreement to
provide accounting records that reflect such costs.

RFP 10: This request seeks documents concerning meetings with legal counsel. We objected on
grounds of the attorney-client privilege and the work product doctrine. You contend Defendants
have waived those protections by referring to the fact that the Publications were vetted by legal
counsel. We disagree. I understand you intend to raise this with the Court.

RFP 12: This request seeks all documents relating to the allegedly defamatory publications or
Planet Aid relating to a list of seven individuals. As I explained on the phone and reflected
Defendants’ objections, this request is entirely overbroad. Although Defendants will produce
documents responsive to this request—because they are subsumed by other requests—
Defendants will not independently seek out additional, responsive documents.

RFP 13: This request, which we did not discuss but which is raised in your August 27 email,
seeks “all” communications or documents concerning any Source Material, including those
concerning 14 individuals as well as any other individual listed on Defendants’ initial
disclosures. Again this request, too, is overbroad. Although Defendants will produce documents
responsive to this request—because they are subsumed by other requests—Defendants will not
independently seek out additional, responsive documents.

4840-8159-2432v.3 0091850-000010
      Case
       Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        146-20Filed
                                                 Filed
                                                    07/21/21
                                                       09/05/18Page
                                                                 Page
                                                                    676ofof243
                                                                            7




August 27, 2018
Page 5


RFP 14/Request to Add Search Terms. RFP 14 seeks communications with other news
organizations, including the BBC and NBC. Defendants objected to this request and indicated
they would not provide responsive documents. You have also proposed adding search terms to a
comprehensive set of terms we sent you, primarily to add generic locations (e.g. “Maryland” or
“DC”) and the names of individual reporters with the BBC and NBC. We do not believe
documents related to the BBC and NBC are needed to oppose Defendants’ SLAPP motion,
which focuses primarily on the March 19 and May 23 stories. If the Court agrees with
Defendants that those stories are not defamatory, it will necessarily find that the remaining
stories are also not defamatory, obviating the need for this discovery.

RFP 15: This request seeks “all documents or communications concerning any donor
organization having any connection with Planet Aid, ADPP Mozambique, DAPP Malawi, and/or
the Federation for Humana People to People, including but not limited to” the USDA, USAID,
UNICEF, UNESCO, and DfID. Defendants objected to providing any responsive documents,
given the breadth of the request. During our call, you offered to narrow this request to seek only
communications between Defendants and any of the named government entities concerning the
named Planet Aid entities. With this restriction, Defendants are willing to produce documents,
i.e., communications concerning Planet Aid, ADPP Mozambique, DAPP Malawi, and/or the
Federation for Humana People to People that are between Defendants and one of the following:
USDA, USAID, UNICEF, UNESCO, DfID.

Again, I believe I have covered all requests about which we have a dispute. Please let me know
if you have a different understanding.

Finally, your August 23, email suggests that if you do not receive all recordings of interviews by
August 29, you will file a motion to compel. As I have explained, we have some recordings
ready to produce, and will do so as soon as a protective order is in place. We do not, however,
have all of them ready, and respectfully ask that you do not adhere to what appears to be an
arbitrary deadline. We are not going to ask the Court to set a deadline for Plaintiffs to respond to
the SLAPP motion until you have received the promised discovery, and that will necessarily take
time. We are, of course, willing to discuss deadlines for specific categories of documents, at
your convenience.

Once you have reviewed this letter, let’s set a time to talk through what disputes remain. If we
cannot reach agreement, Defendants will, per our agreement, file a motion for protective order.




4840-8159-2432v.3 0091850-000010
      Case
       Case3:17-cv-03695-MMC
            3:17-cv-03695-MMC Document
                               Document329-1
                                        146-20Filed
                                                 Filed
                                                    07/21/21
                                                       09/05/18Page
                                                                 Page
                                                                    687ofof243
                                                                            7




August 27, 2018
Page 6


Sincerely

Davis Wright Tremaine LLP



Ambika Kumar Doran



cc: Thomas R. Burke
    Victoria Baranetsky




4840-8159-2432v.3 0091850-000010
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 69 of 243




                        EXHIBIT G
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 70 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 71 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 72 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 73 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 74 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 75 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 76 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 77 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 78 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 79 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 80 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 81 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 82 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 83 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 84 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 85 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 86 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 87 of 243




                        EXHIBIT H
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 88 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 89 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 90 of 243




                         EXHIBIT I
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 91 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 92 of 243




                         EXHIBIT J
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 93 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 94 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 95 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 96 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 97 of 243




                        EXHIBIT K
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 98
                                                           1 ofof47
                                                                  243




  1                      UNITED STATES DISTRICT COURT
  2                    NORTHERN DISTRICT OF CALIFORNIA
  3   Before The Honorable Jacqueline S. Corley, Magistrate Judge
  4

  5 PLANET AID, INC., et al.,       )
                                    )
  6             Plaintiffs,         )
                                    )
  7   vs.                           )       No. C 17-03695-SVK
                                    )
  8   REVEAL, CENTER FOR            )
      INVESTIGATIVE REPORTING,      )
  9   et al.,                       )
                                    )
 10             Defendants          )
      ______________________________)
 11
                                         San Francisco, California
 12                                      Thursday, November 21, 2019
 13
       TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND
 14        RECORDING 9:01 - 9:05 and 1:39 - 2:22 = 47 MINUTES
 15
      APPEARANCES:
 16
      For Plaintiffs:
 17                                      Nelson, Mullins, Riley &
                                           Scarborough, LLP
 18                                      101 Constitution Avenue NW
                                         Suite900
 19                                      Washington, D.C. 20001
                                   BY:   SAMUEL ROSENTHAL, ESQ.
 20
      For Defendants:
 21                                      Covington & Burling, LLP
                                         415 Mission Street, Suite 5400
 22                                      San Francisco, California
                                           94105
 23                                BY:   ALEXA R. HANSEN, ESQ.
                                         ETHAN C. FORREST, ESQ.
 24

 25                  (APPEARANCES CONTINUED ON NEXT PAGE)




                                                           Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 99
                                                           2 ofof47
                                                                  243



                                                                                  2
  1 APPEARANCES:     (Cont'd.)
  2 For Defendants:
                                         Davis, Wright, Tremaine, LLP
  3                                      505 Montgomery Street
                                         Suite 800
  4                                      San Francisco, California
                                           94111
  5                                BY:   THOMAS R. BURKE, ESQ.
  6 Transcribed by:                      Echo Reporting, Inc.
                                         Contracted Court Reporter/
  7                                      Transcriber
                                         echoreporting@yahoo.com
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                           Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page100
                                                              3 ofof47243



                                                                                     3
   1 Thursday, November 21, 2019                                       9:01 a.m.
   2                          P-R-O-C-E-E-D-I-N-G-S
   3                                   --oOo--
   4              THE CLERK:     Calling Civil Action C 17-3695, Planet
   5 Aid, Inc. versus Reveal.

   6              THE COURT:     Okay.    Let's make appearances.
   7              MR. ROSENTHAL:      Good morning.      Sam Rosenthal from
   8 Nelson Mullins representing the Plaintiffs.

   9              THE COURT:     Good morning.
  10              MR. FORREST:      Ethan Forrest, Covington and
  11 Burling, for the Defendants.

  12              THE COURT:     With some colleagues?
  13              MR. FORREST:      Yes, your Honor.      Tom Burke from
  14 Davis Wright Tremaine.

  15              MR. BURKE:     Good morning, your Honor.
  16              THE COURT:     Good morning, Mr. Burke.         Nice to see
  17 you again.

  18              MR. FORREST:      And Alexa Hansen also from Covington
  19 and Burling.

  20              THE COURT:     Good morning.
  21              MS. HANSEN:     Good morning, your Honor.
  22              THE COURT:     All right.      So my first question,
  23 because it wasn't clear to me, so the parties have dates for

  24 Mr. Smith and Ms. Walters?

  25              MR. ROSENTHAL:      We do, your Honor.




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page101
                                                              4 ofof47243



                                                                                     4
   1              THE COURT:     Okay.    Great.
   2              MR. ROSENTHAL:      I might as well put them on the
   3 record.     December 11th and 12th in San Francisco for Mr.
   4 Smith and December 30th in D.C. for Ms. Walters.

   5              THE COURT:     Somebody wants to spend New Year's Eve
   6 in D.C.     Okay.
   7        All right.     And the stipulation is worked out?
   8              MR. ROSENTHAL:      It is not, your Honor.        We had --
   9 initially we had done what I thought your Honor had

  10 suggested.     We sent in a -- a proposed second amended
  11 complaint that had about 20 pages taken out.              I think Mr.
  12 Forrest said that's pretty much what we thought, but we

  13 would now ask for costs.         So we scrapped that stipulation.
  14 We then sent another stipulation and had a series of

  15 conversations.

  16        Finally, we sent him a proposed stipulation.              He sent
  17 me a note that said he didn't -- he never received it, but I

  18 do have emails transmitting it and him thanking me for

  19 transmitting it.       I think he objects to it, and I'll leave
  20 it to him to say why it's inadequate.

  21              THE COURT:     Well, what was submitted and actually
  22 was filed on the docket is missing the second page that has

  23 all the substance.       In any event -- and I didn't get
  24 anything from you.

  25              MR. FORREST:      That's right, your Honor.         We had




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page102
                                                              5 ofof47243



                                                                                     5
   1 worked to negotiate what would be a stipulation.               Our
   2 position was that it didn't make very much sense for it to

   3 be a joint stipulation because we can't really stipulate to

   4 what the Plaintiffs mean in their own complaint.

   5              THE COURT:     Okay.    Whatever.      This will be number
   6 one on your agenda upstairs.           All right.
   7              MR. FORREST:      Okay.     Yes, your Honor.
   8              THE COURT:     That's not the way it was supposed to
   9 be today, but that will be number one on your agenda

  10 upstairs.     All right.
  11              MR. ROSENTHAL:       Your Honor, may I hand up a full
  12 copy of --

  13              THE COURT:     No.    You can do that when we come
  14 back.

  15              MR. ROSENTHAL:       Okay.
  16              THE COURT:     Okay.    Because I'm not -- I'm not
  17 going to deal with it, because you guys are going to go meet

  18 in person for a while.

  19         All right.    And then you have your discovery request
  20 back and forth.

  21              MR. ROSENTHAL:       Yes.
  22              THE COURT:     So what you need to do is you'll go to
  23 the 18th floor to the attorney lounge.            You're now all in
  24 one room in one place.        Start with the stipulation or in
  25 whatever form it -- it's your issue.            The only reason I did




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page103
                                                              6 ofof47243



                                                                                     6
   1 it is because you were claiming that you weren't comfortable

   2 that what was being represented on the record was the case.

   3 So just figure it out.        Just figure it out, all right.            And
   4 then you're going to meet and confer in person on these

   5 discovery requests very precisely, right.             Don't talk about
   6 this is what the document request says.            This is what I
   7 want, how I think you can get it, and why it's not so

   8 burdensome, and none of it should be all, right?               All
   9 documents, that's not -- we're like very specific.

  10        When you are done and you have something to put on the
  11 record or you've reached impasse on everything else -- so I

  12 expect it will be a few hours -- you can contact Ms. Means,

  13 and then I'll see you again.          I'm essentially on the bench
  14 all day today until 2:30.         There will be a break for lunch,
  15 but -- so I'm here, but I'm not available after 3:00.                  So,
  16 in any event, no later than 2:30.

  17              MR. FORREST:      Sounds good, your Honor.        We'll take
  18 any remaining disputes upstairs, and anything we can't

  19 resolve, we'll bring back down for your --

  20              THE COURT:     Okay.    And then if you want to then --
  21 what you can resolve, we can put it on the record at that

  22 time as well.

  23              MR. FORREST:      Perfect.    Thank you.
  24              MR. ROSENTHAL:      Thank you, your Honor.
  25              THE COURT:     All right.     Thank you.




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page104
                                                              7 ofof47243



                                                                                     7
   1        (Portion recessed while the Court heard other matters.)
   2              THE CLERK:     Recalling Civil Action C 17-3695,
   3 Planet Aid versus Reveal.

   4              THE COURT:     What's the good word?
   5              MR. ROSENTHAL:      The good word is, your Honor, the
   6 exercise upstairs did produce some agreement.              I'll wait
   7 until Mr. Forrest is at the table.           Unfortunately, there are
   8 some issues left to resolve.          I think what we agreed to
   9 start with was the good news, and that is on the

  10 stipulation, the changes that we would make to the one

  11 -- and I apologize.        Page two evidently was left off the one
  12 that was filed.       On page two, the first paragraph would
  13 remain as is, the first whereas clause.

  14        The second whereas clause, we would simply insert one
  15 word on line 11, and that is "allegedly" in front of "false

  16 and defamatory."

  17        The next whereas clause, number three, the third one,
  18 we would change to read "The parties dispute the scope of

  19 the FAC as pled, and offer this stipulation in order to

  20 resolve that issue."

  21        The next whereas clause would stay the same.              The first
  22 stipulated and agree clause would -- the first two lines

  23 would read, "Stipulated and agreed that Plaintiffs take the

  24 position that the allegations in the FAC relating to false

  25 and defamatory" -- oh, I'm sorry -- "take the position that




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page105
                                                              8 ofof47243



                                                                                     8
   1 the focus of the FAC is on the involvement of Planet Aid

   2 and/or Lisbeth Thomsen and the USDA programs," and then

   3 continue on with what we have.

   4        The next and the last paragraph on that page, we would
   5 change the last two lines to read "Donors or organizations,

   6 who withdrew support or declined additional programs or

   7 opportunities, or impacted their dealings with either

   8 Plaintiff, as alleged in the FAC."

   9              THE COURT:     Okay.    You --
  10              MR. ROSENTHAL:       And then --
  11              THE COURT:     Oh.
  12              MR. ROSENTHAL:       Oh, and then the last change would
  13 be to the last paragraph of the stipulation on page three,

  14 line four.     We would specify the phrase in parentheses "as
  15 specified in the FAC" after the first two words "Dat

  16 Malawi," and we would strike "and Defendant's statements in

  17 the publications referring to Ms. Thompson."

  18        Otherwise, it would be a joint stipulation.
  19              THE COURT:     All right.     In agreement?
  20              MR. ROSENTHAL:       Yes, your Honor.
  21              THE COURT:     All right.     And when will the parties
  22 filed that by?      Monday?
  23              MR. ROSENTHAL:       Oh, sure.
  24              THE COURT:     Yeah.
  25              MR. ROSENTHAL:       Monday at the latest I think, your




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
        3:17-cv-03695-MMCDocument
                           Document
                                  329-1
                                    250 Filed
                                         Filed07/21/21
                                               12/02/19 Page
                                                         Page106
                                                              9 ofof47243



                                                                                     9
   1 Honor.

   2                THE COURT:   By Monday at the latest, but we have
   3 it now on the record because we are recording.

   4                MR. ROSENTHAL:    Yes.
   5                THE COURT:   Okay.
   6                MR. ROSENTHAL:    So then we have the bad news, and
   7 that is we do have some agreements, but what I think might

   8 make sense would be to go through the paragraphs in the

   9 order in our letter rather than the ones as to which there

  10 is agreement, because I think it might just be easier for

  11 your Honor to follow if we're looking at the letter, and we

  12 did start with Plaintiffs' requests.            We can start with
  13 either Plaintiffs' or Defendants' as your Honor --

  14                THE COURT:   Let's start with Plaintiffs'.
  15              MR. ROSENTHAL:      Okay.    So as to the first one --
  16 Mr. Forrest will correct me if I'm wrong, but what we had

  17 agreed -- and it's rather long.           So I'll -- I'll read it --
  18 as to the first request (a):

  19                     "No interview memos, notes, or
  20                other documents exist relating to Mary
  21                Bacosi (phonetic) that they are
  22                withholding or redacting."
  23        And this will be statements by the Defendants.
  24        Next:
  25                     "As to villagers in Malawi visited




                                                              Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 107
                                                           10 ofof47
                                                                   243



                                                                              10
   1             by Defendants and/or Kandani Nawira
   2             (phonetic), Defendants have no documents
   3             that have been withheld.       To the extent
   4             that other documents exist or Defendants
   5             learn about additional documents
   6             relating to such villages or visits,
   7             Defendants will produce such materials
   8             subject to any privilege."
   9       The next paragraph would be:
  10                   "To the extent that anything was
  11             gathered, generated, or relied upon
  12             relating to communications with the
  13             USDA, Defendants will produce it.
  14             Defendants have no information that
  15             there was any such communications which
  16             has not been produced."
  17       And the final paragraph as to (a) would be:
  18                   "To the extent that there might
  19             exist any statements that contradict or
  20             undermine Defendants' statements alleged
  21             to be false or defamatory in the FAC,
  22             Defendants have produced all such
  23             material."
  24       And I think that is an agreement that would resolve our
  25 first category.




                                                           Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 108
                                                           41 ofof47
                                                                   243



                                                                                41
   1 -- there's a -- you know, a question about what time period

   2 we're talking about.       It's got to be a preexisting public
   3 controversy, and the point that we made in our letter brief

   4 is it's very unclear what the public controversy is.                They
   5 defined it only as a controversy over the -- over the use of

   6 public funds for charitable purposes, and Planet Aid and

   7 Lisbeth Thomsen in her individual and professional capacity

   8 has been involved in charitable programs for a long long

   9 time.    It would be incredibly burdensome.
  10         I would suggest that, first of all, as to Lisbeth
  11 Thomsen, if it was a reasonable period of time, for example,

  12 if they talked about, you know, give us, you know,

  13 everything she'd done in the four-year period prior to the

  14 article's publication, it's got to be a preexisting public

  15 controversy.     We would agree to that.       That would
  16 be --

  17              THE COURT:    All right.    They would agree to that
  18 one.

  19              MR. ROSENTHAL:    Okay.
  20              MR. FORREST:    Well, what we -- what we need
  21 specifically, that was -- that was actually Plaintiffs

  22 narrowing what we had asked for.         So the preexisting public
  23 controversy is one factor in the Ninth Circuit.

  24              THE COURT:    So let me just cut through this then
  25 and actually do this.




                                                           Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 109
                                                           42 ofof47
                                                                   243



                                                                              42
   1              MR. FORREST:    Okay.
   2              THE COURT:    Which is can you give me a case where
   3 the Defendant moving -- filing the anti-SLAPP motion gets

   4 discovery?     Because I couldn't find it because basically,
   5 under Planned Parenthood, you do it like a summary judgment,

   6 and normally Defendant can't put in new evidence on a reply,

   7 which is essentially all you would be doing.           You filed --
   8 this is not a summary -- if it is relevant, it's relevant,

   9 and if you move to the next stage, you'll get it for summary

  10 judgment, but this is an anti-SLAPP motion, which you then

  11 would get your fees.       And the idea is that you have enough
  12 and they don't to -- to file your motion, which you did,

  13 based on them being -- so do you have a case?           Because I
  14 looked.    I could not find anything.
  15              MR. FORREST:    The analogous cases are in the Rule
  16 56 category, your Honor, and they concern responding to

  17 evidence raised in the opposition.

  18              THE COURT:    Well, you haven't even seen their
  19 opposition.

  20              MR. FORREST:    That's true.     However --
  21              THE COURT:    So that's premature then.
  22              MR. FORREST:    Well --
  23              THE COURT:    So but do you have an anti-SLAPP
  24 motion?

  25              MR. FORREST:    We do.




                                                           Echo Reporting, Inc.
Case
  Case
     3:17-cv-03695-MMC
       3:17-cv-03695-MMCDocument
                          Document
                                 329-1
                                   250 Filed
                                       Filed 07/21/21
                                             12/02/19 Page
                                                      Page 110
                                                           43 ofof47
                                                                   243



                                                                               43
   1             THE COURT:     No, case.
   2             MR. FORREST:     I'm not aware of --
   3             THE COURT:     Yeah, me neither.     See, I just think
   4 it makes -- it just -- it doesn't make any sense because

   5 that's the whole thing with anti-SLAPP is you filed it.               I
   6 mean, this one is a factual attack.         So you use summary
   7 judgment standard.      That's for the judge.       And all the cases
   8 talk about the need to get the Plaintiff discovery to

   9 oppose.

  10             MR. FORREST:     Which we have done for the last
  11 year, your Honor.      And, for their credit, Plaintiffs agreed
  12 to respond to our requests earlier this year and have

  13 already provided some sliver of that, and so to -- to turn

  14 that on a dime now seems kind of prejudicial to us.

  15             THE COURT:     Well, whatever he agreed to upstairs,
  16 I think he -- he agreed to it.         He should give it to you.
  17             MR. FORREST:     Okay.
  18             THE COURT:     But I'm not going to order any more
  19 because I actually -- this is why we're cutting it.             You get
  20 past this, of course, it's relevant, and the Plaintiffs are

  21 going to have to produce a lot, no question about it.               And,
  22 frankly, it will be more one way because you've already

  23 produced everything, but -- right?

  24             MR. FORREST:     Yes, your Honor.
  25             THE COURT:     And they're going to have to do it.




                                                           Echo Reporting, Inc.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 111 of 243




                         EXHIBIT L
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 112 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 113 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 114 of 243




                         EXHIBIT M
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 115 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 116 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 117 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 118 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 119 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 120 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 121 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 122 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 123 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 124 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 125 of 243




                         EXHIBIT N
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 126 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 127 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 128 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 129 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 130 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 131 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 132 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 133 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 134 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 135 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 136 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 137 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 138 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 139 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 140 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 141 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 142 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 143 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 144 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 145 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 146 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 147 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 148 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 149 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 150 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 151 of 243




                         EXHIBIT O
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 152 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 153 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 154 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 155 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 156 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 157 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 158 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 159 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 160 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 161 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 162 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 163 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 164 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 165 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 166 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 167 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 168 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 169 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 170 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 171 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 172 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 173 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 174 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 175 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 176 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 177 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 178 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 179 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 180 of 243




                         EXHIBIT P
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 181 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 182 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 183 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 184 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 185 of 243




                         EXHIBIT Q
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 186 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 187 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 188 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 189 of 243




                         EXHIBIT R
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 190 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 191 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 192 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 193 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 194 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 195 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 196 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 197 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 198 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 199 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 200 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 201 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 202 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 203 of 243




                         EXHIBIT S
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 204 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 205 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 206 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 207 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 208 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 209 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 210 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 211 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 212 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 213 of 243




                         EXHIBIT T
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 214 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 215 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 216 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 217 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 218 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 219 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 220 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 221 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 222 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 223 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 224 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 225 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 226 of 243




                         EXHIBIT U
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 227 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 228 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 229 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 230 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 231 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 232 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 233 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 234 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 235 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 236 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 237 of 243
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 238 of 243




                         EXHIBIT V
    Case
       Case
         3:17-cv-03695-MMC
            3:17-cv-03695-MMC
                            Document
                               Document
                                     329-1
                                        278 Filed
                                             Filed07/21/21
                                                   03/19/20 Page
                                                             Page239
                                                                  1 ofof3243




Via ECF                                                               March 19, 2020

Hon. Jacqueline Scott Corley
U.S. District Court for the Northern District of California
450 Golden Gate Ave.
15th Floor
San Francisco, CA 94102


       Re: Planet Aid, Inc. v. Reveal, No. 3:17-cv-03695-MMC

Dear Judge Corley:

        As the Court requested on March 5, 2020, Defendants write to supplement the parties’
letter on discovery related to key sources. Dkt. 267. In Plaintiffs’ original letter on this topic and
their “supplemental” declaration, Plaintiffs claim that they learned during depositions that
Defendants purportedly did not comply with discovery.

        Plaintiffs’ accusations are baseless, and the Court should reject them. The record shows
that either (a) Plaintiffs severely and incomprehensibly misunderstood the discovery process
agreed to and followed by the parties in this matter, or (b) Plaintiffs are trying to exploit the
Court’s discovery process to harass Defendants and seek litigation advantage. As explained
below, the first option cannot be true because Plaintiffs, for over a year, dictated precisely the
discovery they needed from Defendants at a granular level, and the second is unacceptable.

       Plaintiffs and Defendants followed a clear, mutually understood process
for document discovery in this case. For over a year, the parties cooperated in discovery
through an efficient, Court-approved process: Plaintiffs identified what was essential for their
opposition to Defendants’ anti-SLAPP motion, and Defendants produced the requested
documents (or explained why Defendants would not produce them).

         For instance, in November and December 2018, the parties clearly communicated with
each other about what Plaintiffs’ priorities were at that time: First, all of Defendants’ story
scripts, drafts, outlines, and related communications; and then, on a rolling basis, people from
the list of 15 witnesses about whom Plaintiffs sought discovery. Dkt. 267-02 at 4 (Dec. 14, 2018
Email from E. Forrest to S. Rosenthal, et al.); Dkt. 274-01 (Nov. 13, 2018 Email from S.
     Case
        Case
          3:17-cv-03695-MMC
             3:17-cv-03695-MMC
                             Document
                                Document
                                      329-1
                                         278 Filed
                                              Filed07/21/21
                                                    03/19/20 Page
                                                              Page240
                                                                   2 ofof3243




Hon. Jacqueline Scott Corley
March 19, 2020
Page 2


Rosenthal to A. Doran, et al.).1 As an example of how the parties worked through this process,
Plaintiffs told Defendants in November 2018 that Defendants did not need to review or produce
documents pertaining to Innocent Chitosi, one of the people on the list of 15 witnesses.
Dkt. 274-01.

        To ensure clarity and avoid wasting time on topics Plaintiffs decided they did not need,
Defendants reiterated to Plaintiffs that it was important for Plaintiffs to continue prioritizing
topics and witnesses in order to ensure that discovery could proceed efficiently. For example,
Defendants wrote to Plaintiffs in December 2018: “So that Defendants can fulfill their discovery
obligations as efficiently as reasonably possible, we ask Plaintiffs to prioritize what documents
they seek next, then meet and confer with us to discuss feasible timelines for those priorities. . . .
Last, we note that we are always open to discussing any of Plaintiffs' suggestions to prioritize
certain items in discovery, or to narrow the topics at issue, in order to streamline this case.”
Dkt. 267-02 at 4 (Dec. 14, 2018 Email from E. Forrest to S. Rosenthal, et al.).

       Plaintiffs understood this process. For example, in January 2019, the parties agreed that
Defendants were to prioritize documents pertaining to Harrison Longwe, Kandani Ngwira, and
Kris Alonge. Forrest Decl. Ex. A (Jan. 25, 2019 Email from E. Forrest to S. Rosenthal, et al.).
After Defendants finished producing the Longwe documents, Plaintiffs dropped Kris Alonge
from that list, and then prioritized “documents concerning payments,” i.e., all documents
concerning payments, compensation, or expenses related to Defendants’ reporting. Id. Later, in
March 2019, Defendants moved on to a subset of documents from Susanne Reber, then back to
Mr. Ngwira. Id. Ex. B (Mar. 6, 2019 Email from E. Forrest to S. Rosenthal).

         By April 2019, Plaintiffs knew they had not requested all of the people on
the list of 15. In April 2019, Plaintiffs’ priority was Defendants’ communications with the BBC.
Forrest Decl. Ex. C (Apr. 17, 2019 Email from S. Rosenthal to E. Forrest, et al.). Defendants
declined to comply, writing, “Meanwhile, what is Plaintiffs' next priority? If you have no
preference we will move to another of the named story sources listed in the 2nd RFPs [i.e., the
list of 15 people].” Id.

         Plaintiffs did not ask any further questions about these sources—instead, they asked for
documents about NBC’s I-Team, then went back to Kris Alonge. Id. Once the parties reached
an impasse on the BBC and NBC documents, Plaintiffs asked for documents related to UNESCO,
UNICEF, and DFID. Forrest Decl. Ex. D (May 15, 2019 Email from. S. Rosenthal to E. Forrest,
et al.). After that, the parties resumed settlement talks from late May 2019 to September 2019
(Dkts. 217, 227); Plaintiffs tried and failed to move their case to Maryland again, ending in
September 2019 (Dkt. 226); and then Plaintiffs resumed discovery dispute mode (see Dkt. 233).



1Contrary to Plaintiffs’ argument, Defendants have never represented that our discovery obligations were limited to
the sources listed in Defendants’ December 14, 2018 email. Dkt. 267-02 at 4 (Dec. 14, 2018 Email from E. Forrest to
S. Rosenthal, et al.). Defendants offer this email simply as an example of how the parties cooperated in the discovery
process.1 Plaintiffs’ own exhibit provides another example. Rosenthal Decl. Ex. A (Nov. 13, 2018 Email from S.
Rosenthal to A. Doran, et al.) (“[Defendants] can hold up on [C]hitosi. Will let you know if we need him.”).
     Case
        Case
          3:17-cv-03695-MMC
             3:17-cv-03695-MMC
                             Document
                                Document
                                      329-1
                                         278 Filed
                                              Filed07/21/21
                                                    03/19/20 Page
                                                              Page241
                                                                   3 ofof3243




Hon. Jacqueline Scott Corley
March 19, 2020
Page 3


       By late 2019, Defendants had produced approximately 90,000 pages of documents and
80 hours of audiovisual material. See Dkt. 235 at 8 & n.7. At that point, Plaintiffs’ requests
slowed, and Defendants repeatedly asked if Plaintiffs had any further requests for specific
materials. Dkt. 267-02 at 11 (Oct. 14, 2019 Email from E. Forrest to S. Rosenthal, et al.) (“What
other documents, if any, are essential for Plaintiffs in order to respond to our anti-SLAPP
motion?”); Dkt. 235 at 8 (“There are no outstanding document requests at this time.”).

        Further, at the November 2019 hearing where all outstanding discovery issues were to be
raised, Plaintiffs did not identify as essential “all” documents related to “all” sources.2 See
Nov. 21, 2019 Hr’g Tr. 6:5–9. Even if Plaintiffs believed they had outstanding requests to
Defendants for “all” 15 people, notwithstanding Plaintiffs’ own decision to focus only on a subset
of those people, Plaintiffs had every opportunity to clarify any perceived omissions with
Defendants and the Court. There is no excuse for Plaintiffs’ present behavior.

       Plaintiffs’ discovery into Defendants’ work has been broad and thorough. Plaintiffs have
propounded written discovery, taken four depositions, and received an enormous quantity of
documents and audio recordings. They have received all documents that Defendants gathered,
generated, or relied upon for the published statements. Nov. 9, 2018 Hr’g Tr. at 5:5–24. They
have received all statements that contradict or undermine Defendants’ published statements.3
Nov. 21, 2019 Hr’g Tr. 10:18–23. The parties have also briefed specific issues related to sources,
such as the False Claims Act. Dkt. 263; 268. Plaintiffs therefore have no legitimate reason to
reopen discovery.

        At this point, Defendants can see no rationale behind Plaintiffs’ continued discovery
disputes except harassment and attempts to forestall a ruling on the anti-SLAPP motion—which
could lead to Plaintiffs paying Defendants’ attorney’s fees and facing the court of public opinion
as to Defendants’ accurate, truthful reporting. As shown by the sheer volume of discovery
Defendants have provided, Defendants have consistently responded to Plaintiffs’ every discovery
request. Defendants are not hiding the ball from Plaintiffs or the Court—Plaintiffs are trying to
game the system. The Court should put a stop to this and let Defendants’ anti-SLAPP motion be
heard.



                                                                                Sincerely,

                                                                                /s/Ethan Forrest


2 Defendants object to Plaintiffs’ argument that Defendants knew to produce documents related to “all” sources
because some productions contain certain sources’ names. Dkt. 274 ¶ 12. Those documents were captured by another
request. Defendants were not cherry picking.
3 Defendants also object to Plaintiffs’ claim that Defendants are withholding any contradictory information based on
confidentiality. Defendants objected and instructed witnesses not to answer in order to protect CIR’s confidential
sources, not to withhold contradictory information, a topic on which Defendants have already complied with
Plaintiffs’ requests.
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 242 of 243




                         EXHIBIT W
Case 3:17-cv-03695-MMC Document 329-1 Filed 07/21/21 Page 243 of 243
